EXHIBIT 10.18

 

THE USE OF THE FOLLOWING NOTATION IN THIS EXHIBIT INDICATES THAT A CONFIDENTIAL
PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT AND
THE OMITTED MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION: [***]

 

FIRST COLLABORATION AND LICENSE AGREEMENT

This First Collaboration And License Agreement (the “Agreement”) is entered into
as of September 28, 2016 (the “Effective Date”) by and between (a) Amgen Inc. a
Delaware corporation (“Amgen”) and (b) Arrowhead Pharmaceuticals, Inc., a
Delaware corporation (“Arrowhead”).  Arrowhead and Amgen are sometimes referred
to herein individually as a “Party” and collectively as the “Parties”.

RECITALS

Whereas, Arrowhead possesses proprietary technology and know-how related to the
discovery, identification, synthesis and development of RNA interference
(“RNAi”) therapeutics, using a GalNAc liver targeting approach;

Whereas, Amgen possesses resources and expertise in the development and
commercialization of pharmaceutical products in the field of medicine, and is
interested in developing RNAi therapeutics as drug candidates in such field;

Whereas, Amgen and Arrowhead desire to engage in a research collaboration
pursuant to which Arrowhead will apply its proprietary technology to work on the
development of a drug candidate for a specific target selected by Amgen, and
pursuant to which Amgen will have an option, exercisable at Amgen’s sole
discretion during a specified period, to obtain an exclusive license from
Arrowhead to develop and commercialize Licensed Products with respect to such
target, all on the following terms and conditions; and

Whereas, concurrently herewith, the Parties are entering into a Common Stock
Purchase Agreement dated as of the Effective Date (“Stock Purchase Agreement”)
pursuant to which Amgen agrees to purchase, and Arrowhead agrees to sell, up to
$14,000,000 worth of shares of common stock, par value $0.001 per share, of
Arrowhead.

Now, Therefore, in consideration of the foregoing premises and the mutual
covenants and conditions contained in this Agreement, the Parties agree as
follows:

Article 1
DEFINITIONS

1.1“Acquiree” has the meaning set forth in Section 16.6(b).

1.2“Acquiror” has the meaning set forth in Section 16.6(a).

1.3“Acquisition” has the meaning set forth in Section 16.6(b).

1.4“Affiliate” means, with respect to a particular Party, a person, corporation,
partnership, or other entity that controls, is controlled by or is under common
control with such

1.

 

Confidential

--------------------------------------------------------------------------------

 

Party.  For the purposes of this definition, the word “control” (including, with
correlative meaning, the terms “controlled by” or “under common control with”)
shall mean the actual power, either directly or indirectly through one or more
intermediaries, to direct or cause the direction of the management and policies
of such entity, whether by the ownership of fifty percent (50%) or more of the
voting stock of such entity, or by contract or otherwise.

1.5“Agreement” has the meaning set forth in the introductory paragraph.

1.6“Amgen” has the meaning set forth in the introductory paragraph.

1.7“Amgen Collaboration Results” means all Collaboration Results generated
solely by or on behalf of Amgen or its Affiliates.

1.8“Amgen Indemnitees” has the meaning set forth in Section 12.1.

1.9“Amgen Withholding Tax Action” has the meaning set forth in Section 9.13(c).

1.10“Arrowhead” has the meaning set forth in the introductory paragraph.

1.11“Arrowhead Collaboration Results” means all Collaboration Results generated
solely by or on behalf of Arrowhead or its Affiliates.

1.12“Arrowhead Indemnitees” has the meaning set forth in Section 12.2.

1.13“Arrowhead Know-How” means all Information Controlled by Arrowhead or any of
its Affiliates (a) as of the Effective Date or during the Term, and (b) (i) (A)
that was used by Arrowhead or its Affiliates in its research and development of
RNAi Molecules prior to the Effective Date or (B) that is used by Arrowhead or
its Affiliates in the course of conducting activities under this Agreement
during the Term, and, in each case, is related to the Development,
Manufacturing, or Commercialization of Licensed Compounds or Licensed Products
in any field, or (ii) that is necessary or reasonably useful for the
Development, Manufacturing, Commercialization, use, sale, offer for sale,
importation or other exploitation of any Licensed Compound or Licensed Product
in any field.

1.14“Arrowhead Licensed Technology” means the Arrowhead Know-How, Arrowhead
Patents and Arrowhead Collaboration Results.  

1.15“Arrowhead Patent” means any Patent (other than a Joint Patent) that (a) is
Controlled by Arrowhead or any of its Affiliates as of the Effective Date or at
any time during the Term, and (b) (i) absent a license, would be infringed (or,
for purposes of pending patent applications, would be infringed if a patent was
issued therefor with claims in their then-current form) by, or (ii) would be
reasonably necessary or useful for, in either case, the Development,
Manufacture, Commercialization, use, sale, offer for sale, importation or other
exploitation of any Licensed Compound or Licensed Product in any field.  

1.16“Arrowhead Platform Patents” has the meaning set forth in Section
10.3(a)(i).

1.17“Arrowhead Product Patents” has the meaning set forth in Section
10.3(a)(ii).

2.

. Confidential

--------------------------------------------------------------------------------

 

1.18“Arrowhead Research Deliverables” means [***].

1.19“Arrowhead Research IP” means all Patents and Information Controlled by
Arrowhead or any of its Affiliates during the Research Term that are necessary
or reasonably useful for Amgen to conduct its activities described under Article
2 solely in connection with the performance of the Research Program in
accordance with the terms of this Agreement.  For clarity, Arrowhead Research IP
includes the Arrowhead Collaboration Results.

1.20“Background IP” has the meaning set forth in Section 10.2(c).

1.21“Bankruptcy Code” means Title 11, U.S. Code Sections 101 et seq.

1.22“Blocking Patents” means as to a Licensed Compound or Licensed Product, any
Patent rights of a Third Party that claim, in a particular country, the
composition or use or manufacture of such Licensed Compound or Licensed Product,
and which such Patent rights would be infringed by the manufacture, use, offer
for sale, sale, import or export of such Licensed Compound or Licensed Product
in such country.

1.23“Business Day” means any weekday that is not a legal holiday in New York,
New York, U.S., and is not a day on which banking institutions are required by
Law to be closed.

1.24“Calendar Quarter” means the respective periods of three (3) consecutive
calendar months ending on March 31, June 30, September 30 and December 31;
provided, however, that (a) the first Calendar Quarter of any particular period
shall extend from the commencement of such period to the end of the first
complete Calendar Quarter thereafter; and (b) the last Calendar Quarter shall
end upon the expiration or termination of this Agreement.

1.25“Calendar Year” means (a) for the first Calendar Year of the Term, the
period beginning on the Effective Date and ending on December 31, 2016, (b) for
each Calendar Year of the Term thereafter, each successive period beginning on
January 1 and ending twelve (12) consecutive calendar months later on December
31, and (c) for the last Calendar Year of the Term, the period beginning on
January 1 of the Calendar Year in which the Agreement expires or terminates and
ending on the effective date of expiration or termination of this Agreement.

1.26“Change of Control” means the occurrence of any of the following: (a) a
Party enters into a merger, consolidation, business combination,
recapitalization, share exchange, stock sale or sale or transfer of all or
substantially all of its assets to which this Agreement relates, or other
similar transaction or series of transactions with a Third Party; or (b) any
transaction or series of related transactions in which any Third Party or group
of Third Parties acquires beneficial ownership of securities of a Party
representing more than fifty percent (50%) of the combined voting power of the
then outstanding securities of such Party.  Notwithstanding the foregoing
clauses (a) or (b), a stock sale to underwriters of a public offering of a
Party’s capital stock or other Third Parties solely for the purpose of financing
or a transaction solely to change the domicile of a Party shall not constitute a
Change of Control.

1.27“Claims” has the meaning set forth in Section 12.1.

3.

. Confidential

--------------------------------------------------------------------------------

 

1.28“Clinical Trial” means any human clinical trial of a Licensed Product as
defined in 21 C.F.R. § 312.21, or an equivalent human clinical trial prescribed
by the Regulatory Authorities in a foreign country.

1.29“CMC” has the meaning set forth in Section 1.60.

1.30“Code” has the meaning set forth in Section 9.13(b).

1.31“Collaboration Results” means all Information generated under the Research
Program whether by or on behalf of Arrowhead or Amgen (or their respective
Affiliates) either solely or jointly.

1.32“Collaboration Target” means the Target identified in Exhibit A.

1.33“Combination Product” means a Licensed Product sold in combination with at
least one (1) additional pharmaceutical product other than a Licensed Compound.

1.34“Commercialization” means the marketing, promotion, sale, distribution or
other activities relating to the commercialization of a Licensed Product in any
field in the Territory. “Commercialize” has a correlative meaning.

1.35“Commercially Reasonable Efforts” means, (a) with respect to a Party’s
obligations under this Agreement during the Research Term, the level of efforts
and resources reasonably required to carry out such obligations hereunder and
consistent with the efforts and resources such Party normally uses relating to
the discovery and development of biopharmaceutical products and (b) with respect
to a Party’s obligations under this Agreement following Amgen’s exercise of the
Option, and, in the case of Amgen, with respect to a Licensed Product, efforts
consistent with the efforts and resources normally used by a similarly situated
pharmaceutical or biotechnology company in the exercise of its reasonable
business discretion relating to the development or commercialization of a
pharmaceutical product with similar product characteristics that is of similar
market potential at a similar stage of development or commercialization, and in
the case of either Party taking into account other relevant factors including
technical, legal, intellectual property, competition, scientific and medical
factors.

1.36“Competing Product” means any compound directed to the Collaboration Target.

1.37“Competing Program” means the research, development, commercialization or
manufacture, in the Territory, of any Competing Product.

1.38“Confidentiality Agreement” means, collectively, (i) the Confidential
Disclosure Agreement between Arrowhead and Amgen, effective as of April 21,
2014, as amended and (ii) the Confidential Disclosure Agreement between
Arrowhead and Amgen, effective as of August 8, 2016.

1.39“Confidential Information” of a Party means any and all Information of such
Party (or of any Third Parties) that is disclosed by a Party to the other Party
under this Agreement, except as otherwise set forth in Article 13 or as
otherwise expressly set forth in this Agreement, whether in oral, written,
graphic, or electronic form.  All Information disclosed by a Party pursuant

4.

. Confidential

--------------------------------------------------------------------------------

 

to the Confidentiality Agreement shall be deemed to be such Party’s Confidential
Information disclosed hereunder (with the mutual understanding and agreement
that any use or disclosure thereof that is authorized under Article 13 shall not
be restricted by, or be deemed a violation of, the Confidentiality Agreement).

1.40“Control” means, with respect to any Information or intellectual property
right, that an entity (a) owns or (b) has the right to grant access, a license,
or a sublicense (as applicable) to such Information or intellectual property
right on the terms and conditions set forth in this Agreement without (i)
violating the terms of any then-existing agreement with any Third Party or (ii)
requiring any payment (whether or not then due and payable) with respect to the
grant or exercise of such access, license or sublicense under any then-existing
agreement with any Third Party (unless the other Party agrees in writing to be
responsible for such payments).  

1.41“Cure Period” has the meaning set forth in Section 14.3.

1.42“Development” means all activities that relate to obtaining, maintaining or
expanding Regulatory Approval for a Licensed Product, including preclinical
testing, toxicology, formulation, Clinical Trials, preparation, submission,
review, and development of data or information for the purpose of submission to
a Governmental Authority to obtain, maintain or expand Regulatory Approval for a
Licensed Product.  “Develop” and “Developing” have correlative meanings.

1.43“Disputes” has the meaning set forth in Section 15.1.

1.44“Dollar” means a U.S. dollar, and “$” shall be interpreted accordingly.

1.45 “Effective Date” has the meaning set forth in the introductory paragraph.

1.46“EMA” means the European Medicines Agency or any successor entity.

1.47“Executive Officer” means, with respect to Arrowhead, its Chief Executive
Officer, and with respect to Amgen, a designated official who shall be a Vice
President or higher with authority to resolve such matter

1.48“FD&C Act” means the U.S. Federal Food, Drug and Cosmetic Act, as amended,
and applicable regulations promulgated thereunder by the FDA.

1.49“FDA” means the U.S. Food and Drug Administration or any successor entity.

1.50“First Commercial Sale” means, with respect to a Licensed Product, the first
sale to a Third Party for end use or consumption of such Licensed Product in a
given country following the receipt of Regulatory Approval in such country,
provided that “First Commercial Sale” shall not include sale, disposal or use of
a Licensed Product for marketing, regulatory, development or charitable
purposes, such as clinical trials, pre-clinical trials, compassionate use, named
patient use, or indigent patient programs, without consideration.

1.51“GAAP” means the then current generally accepted accounting principles in
the U.S., as applied on a consistent basis.

5.

. Confidential

--------------------------------------------------------------------------------

 

1.52“GCP” or “Good Clinical Practices” means the then-current standards,
practices and procedures promulgated or endorsed by the FDA as set forth in the
guidelines entitled “Guidance for Industry E6 Good Clinical Practice:
Consolidated Guidance,” including related regulatory requirements imposed by the
FDA and comparable regulatory standards, practices and procedures promulgated by
the EMA or other Regulatory Authority applicable to the Territory, as they may
be updated from time to time, including applicable quality guidelines
promulgated under the ICH.

1.53“GLP” or “Good Laboratory Practices” means the then-current good laboratory
practice standards promulgated or endorsed by the FDA as defined in 21 C.F.R.
Part 58, and comparable regulatory standards promulgated by the EMA or other
Regulatory Authority applicable to the Territory, as they may be updated from
time to time, including applicable quality guidelines promulgated under the ICH.

1.54“GMP” or “Good Manufacturing Practices” means the then-current Good
Manufacturing Practices required by the FDA, as set forth in the FD&C Act and
the regulations promulgated thereunder, for the manufacture and testing of
pharmaceutical materials, and comparable laws or regulations applicable to the
manufacture and testing of pharmaceutical materials promulgated by other
Regulatory Authorities, as they may be updated from time to time.

1.55“Governmental Authority” means any multinational, federal, state, local,
municipal, provincial or other governmental authority of any nature (including
any governmental division, prefecture, subdivision, department, agency, bureau,
branch, office, commission, council, court or other tribunal).

1.56“ICH” means International Conference on Harmonisation.

1.57“IND” means (a) an Investigational New Drug Application as defined in the
FD&C Act and applicable regulations promulgated thereunder by the FDA, or (b)
the equivalent application to the equivalent agency in any other regulatory
jurisdiction, the filing of which is necessary to Initiate or conduct a Clinical
Trial of a pharmaceutical product in humans in such jurisdiction.

1.58“Indemnified Party” has the meaning set forth in Section 12.3.

1.59“Indemnifying Party” has the meaning set forth in Section 12.3.

1.60“Information” means any and all data, results, technology, business or
financial information or information of any type whatsoever, in any tangible or
intangible form, including know-how, trade secrets, practices, techniques,
methods, processes, developments, specifications, formulations, or formulae of
any type or kind (patentable or otherwise), software, algorithms, marketing
reports, expertise, technology, test data (including pharmacological,
biological, chemical, biochemical, clinical test data and data resulting from
non-clinical studies), chemistry, manufacture and control (“CMC”) information,
stability data and other study data and procedures.

1.61“Initiation” of a Clinical Trial means the first dosing of the first subject
in such Clinical Trial.  “Initiate” has a correlative meaning.

6.

. Confidential

--------------------------------------------------------------------------------

 

1.62“Invention” has the meaning set forth in Section 10.1.

1.63“Joint Collaboration Results” means all Collaboration Results generated
jointly by or on behalf of both Amgen and Arrowhead (or their respective
Affiliates).

1.64“Joint Invention” has the meaning set forth in Section 10.2(a).

1.65“Joint IPR” has the meaning set forth in 10.2(a).

1.66“Joint Patent” has the meaning set forth in Section 10.2(a).

1.67“Joint Research Committee” or “JRC” has the meaning set forth in Section
2.2.

1.68“Knowledge” of a Party has the meaning set forth in Section 11.6.

1.69“Laws” means all laws, statutes, rules, regulations, ordinances and other
pronouncements having the effect of law of any federal, national, multinational,
state, provincial, county, city or other political subdivision.

1.70“Licensed Compounds” means any RNAi Molecules for inhibiting the expression
of the Collaboration Target that are provided in, or optimized or modified
directly from, the Arrowhead Research Deliverables and any back-up RNAi
Molecules thereto that have been generated by Arrowhead on or before the
Effective Date or during the Term, which RNAi Molecules are licensed to Amgen
hereunder.

1.71“Licensed Product” means any pharmaceutical product containing or comprising
a Licensed Compound as an active pharmaceutical ingredient.  

1.72“Manufacture” means all activities related to the manufacturing of a
Licensed Compound or Licensed Product, or any ingredient thereof, including test
method development and stability testing, formulation, process development,
manufacturing scale-up, manufacturing any Licensed Compound or Licensed Product
in bulk or finished form for Development, manufacturing finished Licensed
Product for Commercialization, packaging, in-process and finished Licensed
Product testing, release of Licensed Product or any component or ingredient
thereof, quality assurance activities related to manufacturing and release of
Licensed Product, and regulatory activities related to any of the
foregoing.  “Manufacturing” has a correlative meaning.

1.73“Materials” has the meaning set forth in Section 2.9.

1.74 “Net Sales” means, with respect to a given period of time, gross sales of
Licensed Product (following its Regulatory Approval) by Amgen, its Affiliates
and Sublicensees in such period, less the following deductions which are
actually incurred, allowed, paid, accrued or specifically allocated to such
gross sales amounts of Licensed Product using GAAP applied on a consistent
basis:

(a)credits or allowances for defective or damaged Licensed Product (including
allowances for spoiled, outdated or withdrawn Licensed Product), returns or
rejections of Licensed Product, price adjustments and billing errors;

7.

. Confidential

--------------------------------------------------------------------------------

 

(b)governmental payments and other rebates, refunds and chargebacks (or
equivalents thereof) granted to managed health care organizations; pharmacy
benefit managers (or equivalents thereof); federal, state/provincial, local and
other governments, their agencies and purchasers and reimbursers; or to trade
customers;

(c)normal and customary trade, cash, prompt payment and/or quantity discounts,
allowances and credits and mandated discounts;

(d)distribution services agreement fees allowed or paid to Third Party
distributors and reasonable fees paid to wholesalers, selling agents (excluding
any sales representatives of Amgen or any of its Affiliates or Sublicensees),
group purchasing organizations, Third Party payors, other contractees and
managed care entities, in each case with respect to such Licensed Product;

(e)[***]% of gross sales to cover such items as transportation costs, including
insurance, for outbound freight, other transportation charges, additional
special packaging and bad debt;  

(f)sales taxes, value added taxes and other taxes (other than income taxes) and
duties paid in relation to such Licensed Product and any other equivalent
governmental charges imposed upon the importation, use or sale of Licensed
Product; and

(g)retroactive price reductions to the Third Party applicable to sales of such
Licensed Product.

Sales of Licensed Product between or among Amgen and its Affiliates or
Sublicensees shall be excluded from the computation of Net Sales, but the
subsequent final sales of Licensed Product to Third Parties by such Affiliates
and Sublicensees shall be included in the computation of Net Sales.

Notwithstanding the foregoing, in the event a Licensed Product is sold in a
country in the Territory as a Combination Product, Net Sales of the Combination
Product will be calculated as follows:

(i)If Licensed Product and other active component(s) each are sold separately in
such country, Net Sales will be calculated by multiplying the total Net Sales
(as described above) of the Combination Product by the fraction A/(A+B), where A
is the average gross selling price in such country of the Licensed Product sold
separately in the same formulation and dosage, and B is the sum of the average
gross selling prices in such country of such other active component(s) sold
separately in the same formulation and dosage, during the applicable Calendar
Quarter, or if sales of both the Licensed Product and the other product(s) did
not occur in such period, then the most recent royalty reporting period in which
such separate sales of both such Licensed Product and the other product(s)
occurred.  

(ii)If the Licensed Product is sold independently of the other active
component(s) therein in such country, but the average selling price of such
other active component(s) cannot be determined, Net Sales will be calculated by
multiplying the total Net Sales (as described above) of the Combination Product
by the fraction A/C where A is

8.

. Confidential

--------------------------------------------------------------------------------

 

the average selling price in such country of such Licensed Product sold
independently and C is the average selling price in such country of the entire
Combination Product.

(iii)If the Licensed Product is not sold independently in such country, the
Parties shall determine Net Sales for such Combination Product by mutual
agreement based on the relative contribution of the Licensed Product and the
other active ingredient(s) in the Combination Product.

All discounts, allowances, credits, rebates and other deductions shall be fairly
allocated to the Licensed Product and, as between Licensed Product and other
products or services of Amgen, its Affiliates or Sublicensees, shall not be
inappropriately allocated.  Amgen shall not attempt to reduce compensation
rightly due to Arrowhead hereunder by shifting compensation otherwise payable to
Amgen from a Third Party with respect to any Licensed Product to another product
or service for which no royalties are payable hereunder.

1.75“Non-Breaching Party” has the meaning set forth in Section 14.3.

1.76“Option” has the meaning set forth in Section 4.2.

1.77“Option Period” has the meaning set forth in Section 4.2.

1.78“Party” has the meaning set forth in the introductory paragraph.

1.79“Patents” means (a) pending patent applications, issued patents, utility
models and designs; (b) reissues, substitutions, confirmations, registrations,
validations, re-examinations, additions, continuations, continued prosecution
applications, continuations-in-part, or divisions of or to any of the foregoing;
and (c) extensions, renewals or restorations of any of the foregoing by existing
or future extension, renewal or restoration mechanisms, including supplementary
protection certificates or the equivalent thereof.

1.80“Phase 2 Clinical Trial” means a Clinical Trial of a Licensed Product in any
and all fields conducted in patients with the disease or condition under study
to evaluate the effectiveness of the Licensed Product, as and to the extent
defined for the U.S. in 21 C.F.R. § 312.21(b), as amended from time to time, or
equivalent law or regulation in regulatory jurisdictions outside the U.S.

1.81“Phase 3 Clinical Trial” means a pivotal Clinical Trial of a Licensed
Product in any and all fields with a defined dose or a set of defined doses of
such Licensed Product on sufficient numbers of human patients designed to
confirm with statistical significance the safety and efficacy of such Licensed
Product and to support a Regulatory Approval as and to the extent defined for
the U.S. in 21 C.F.R. § 312.21(c), as amended from time to time, or equivalent
law or regulation in regulatory jurisdictions outside the U.S.

1.82“Regulatory Approval” means all approvals from the relevant Regulatory
Authority in a given country or regulatory jurisdiction of the Regulatory
Approval Application for a Licensed Product in any field, including all
licenses, registrations, and pricing or reimbursement approvals, that are
necessary for the sale and marketing of such Licensed Product, including

9.

. Confidential

--------------------------------------------------------------------------------

 

clinical testing, manufacture, distribution, or use of such Licensed Product, in
such country or regulatory jurisdiction.

1.83“Regulatory Approval Application” means an application to the appropriate
Regulatory Authority for approval to sell a Licensed Product in any particular
jurisdiction, including an NDA in the U.S.

1.84“Regulatory Authority” means, in a particular country or jurisdiction, any
applicable Governmental Authority that has the authority to regulate the
manufacture, marketing, testing, pricing, or sale of drug products in such
country or jurisdiction.

1.85“Regulatory Exclusivity” means any exclusive marketing rights or data
exclusivity rights conferred by any Governmental Authority under applicable Law
with respect to a Licensed Product in a country or jurisdiction in the Territory
to prevent Third Parties from Commercializing such Licensed Product in such
country or jurisdiction, other than a Patent right, including orphan drug
exclusivity, pediatric exclusivity, rights conferred in the U.S. under the
Hatch-Waxman Act or the FDA Modernization Act of 1997, in the EU under Directive
2001/83/EC, or rights similar thereto in other countries or regulatory
jurisdictions in the Territory.

1.86“Regulatory Materials” means regulatory applications, submissions,
notifications, communications, correspondence, registrations, Regulatory
Approvals or other filings made to, received from or otherwise conducted with a
Regulatory Authority in order to Develop, Manufacture, or Commercialize a
Licensed Product in a particular country or jurisdiction.

1.87“Research Plan” has the meaning set forth in Section 5.1(i).

1.88“Research Plan Outline” means the outline of the Research Plan as set forth
on Exhibit B.

1.89“Research Program” has the meaning set forth in Section 2.1.

1.90“Research Term” means the period commencing on the Effective Date and ending
on the earlier to occur of (x) the delivery of the Arrowhead Research
Deliverables by Arrowhead to Amgen and (y) the date that is twenty-four (24)
months following the Effective Date.

1.91“RNAi Molecule” means an exogenous double-stranded oligomeric (i.e., RNA or
modified variants thereof) molecule incorporating N-acetyl-galactosamine
(GalNAc) ligand conjugates capable of binding to the asialoglycoprotein receptor
(ASGPR) to enhance targeting to the liver.  

1.92“Royalty Term” has the meaning set forth in Section 9.7(b).

1.93“Second Collaboration Agreement” means that certain Second Collaboration and
License Agreement entered into between Arrowhead and Amgen as of even date
herewith.

1.94“Stock Purchase Agreement” has the meaning set forth in the Recitals.

10.

. Confidential

--------------------------------------------------------------------------------

 

1.95“Subject Patent” has the meaning set forth in Section 10.6.

1.96“Sublicensee” has the meaning set forth in Section 4.6(a).

1.97“Target” means (a) a polypeptide or entity comprising a combination of at
least one polypeptide and other macromolecules, that is a site or potential site
of therapeutic intervention by a therapeutic agent; (b) variants of a
polypeptide (including any splice variant thereof), cellular entity or nucleic
acid described in clause (a); or (c) a defined non-peptide entity, including a
microorganism, virus, or bacterium or single cell parasite, provided that the
entire genome of a virus shall be regarded as a single Target.  

1.98“Term” has the meaning set forth in Section 14.1.

1.99“Territory” means all of the countries of the world.

1.100“Third Party” means any entity other than Arrowhead or Amgen or an
Affiliate of either of them.

1.101“U.S.” means the United States of America, including all possessions and
territories thereof.

1.102“Valid Claim” means an issued claim that has not: (a) expired or been
revoked or canceled; (b) been declared invalid or unenforceable by a patent
office or a decision of a court or other Governmental Authority of competent
jurisdiction; provided that if any such claim that has been declared invalid or
unenforceable is subsequently determined to be valid and enforceable by a court
or other Governmental Authority of competent jurisdiction from which no appeal
can be taken (or was taken within the allowable time period), then such claim
shall thereafter be a Valid Claim except as otherwise provided under subsection
(a), (c), or (d); (c) been admitted to be invalid or unenforceable through
reissue, re-examination, disclaimer or otherwise; or (d) been abandoned or
disclaimed.

Article 2
RESEARCH PROGRAM

2.1Overview.  Pursuant to this Agreement and as further described in this
Article 2 and in Article 5. hereof, Arrowhead will conduct a research program to
identify and optimize RNAi Molecules capable of inhibiting expression of the
Collaboration Target for use in any and all fields, under the direction and
oversight of the JRC and in accordance with the Research Plan (the “Research
Program”).  During the Research Term, Arrowhead shall prepare and deliver to
Amgen the Arrowhead Research Deliverables. At any time during the Option Period,
Amgen may exercise the Option to further develop and commercialize the Licensed
Product under a license from Arrowhead, as provided in Article 4.

2.2Governance.  The Parties’ activities during the Research Term will be
directed and overseen by the Joint Research Committee formed under and operated
in accordance with Article 5 of this Agreement (the “Joint Research Committee”
or “JRC”).  

11.

. Confidential

--------------------------------------------------------------------------------

 

2.3Arrowhead Responsibilities.  During the Research Term, Arrowhead shall use
Commercially Reasonable Efforts to conduct the activities assigned to it
pursuant to this Article 2.

2.4Amgen Responsibilities.  During the Research Term, Amgen shall conduct those
activities necessary for Amgen to determine, in its sole discretion, whether or
not to exercise the Option pursuant to Section 4.2.

2.5Expenses.  Except as otherwise expressly provided in this Article 2 or
Article 9, each Party will bear all expenses it incurs to conduct its activities
during the Research Term.

2.6Data Exchange.  Reasonably promptly following the Effective Date, Arrowhead
will provide Amgen with a reasonably detailed summary of the Arrowhead Research
IP existing as of the Effective Date.  During the Research Term, Arrowhead shall
provide updates to such summary to Amgen at least quarterly.  Upon the
reasonable request of, Arrowhead will provide Amgen with electronic copies of
the portions of the Arrowhead Research IP requested by Amgen, Notwithstanding
anything in this Agreement to the contrary, Arrowhead may decline to share with
Amgen a portion of the Arrowhead Research IP if Arrowhead determines that doing
so would reasonably be expected to have a material adverse effect on the
Arrowhead Research IP.  

2.7Collaboration Results. Subject to the terms and conditions of this Agreement,
(a) Arrowhead will own all Arrowhead Collaboration Results, (b) Amgen will own
all Amgen Collaboration Results, and (c) each Party will jointly own all Joint
Collaboration Results.  Except as otherwise provided in this Agreement, each
Party shall have the right to use and exploit the Joint Collaboration Results
for any purpose without the duty of accounting or seeking consent from the other
Party.  Each Party shall notify the other Party promptly after developing any
Collaboration Results of which the other Party is the owner.  Each Party shall
assign and hereby assigns to the other Party its entire right, title and
interest in and to the Collaboration Results and all intellectual property
rights therein as needed to implement the ownership of the Collaboration Results
in accordance with the provisions of this Section 2.7.

2.8Records and Reports.  Each Party shall maintain reasonably complete and
accurate records (in the form of technical notebooks and/or electronic files
where appropriate) of all work conducted by it under the Research Program and
all Information resulting from such work.  Such records, including any
electronic files where such Information may also be contained, shall reasonably
reflect all work done and results achieved in the performance of the Research
Program in sufficient detail and in good scientific manner appropriate for
patent and regulatory purposes and shall be stored in a manner that allows the
maintaining Party to access such records in a reasonably timely manner.  Upon a
Party’s reasonable request and subject to Section 2.6, such Party shall have the
right to review and copy such records maintained by the other Party at
reasonable times and to obtain access, in a reasonably timely manner, to
originals to the extent needed for patent or regulatory purposes or for other
legal proceedings.  

2.9Material Transfer.  To facilitate the conduct of the Research Program, either
Party may provide to the other Party certain biological materials or chemical
compounds, owned by or licensed to the supplying Party for use by the other
Party in furtherance of the Research Program (such materials or compounds
provided hereunder are referred to, collectively, as “Materials”).  

12.

. Confidential

--------------------------------------------------------------------------------

 

Except as otherwise expressly provided under this Agreement, all such Materials
delivered to the other Party shall remain the sole property of the supplying
Party, shall be used only in furtherance of the exercise of rights or
performance of obligations under this Agreement and in accordance with this
Agreement and solely under the control of the other Party, shall not be used or
delivered to or for the benefit of any Third Party without the prior written
consent of the supplying Party, and shall not be used in research or testing
involving human subjects or in animals intended for food use, in each case
unless otherwise specifically contemplated hereunder), and will be used in
compliance with all applicable laws, rules and regulations.  The provision of
Materials to the receiving Party hereunder does not grant such Party any rights
other than those specifically granted in this Agreement.  Delivery of the
Materials shall be [***] Incoterms 2010.  [***].  The receiving Party shall be
responsible for any and all consents, approvals, authorizations or other permits
necessary for the use, handling, transfer, and/or storage of the Materials.  The
receiving Party shall: (i) receive the Materials; (ii) promptly notify the
supplying Party when the Materials have been received; and (iii) forward to the
supplying Party any applicable chain of custody forms, in-transport temperature
record(s) and receipt verification documentation and such other documentation
reasonably requested by the supplying Party.  The receiving Party shall be
responsible for import clearance (including preparing any necessary
documentation with respect thereto) and making entry of shipment.  The supplying
Party shall provide the relevant shipping documentation, pro forma invoice and
airway bill, together with such other documentation necessary for the use,
handling, transfer, and/or storage of the Materials.  The Materials supplied
under this Section 2.9 are supplied “as is” and must be used with prudence and
appropriate caution in any experimental work, since not all of their
characteristics may be known.  Except as expressly set forth herein, THE
MATERIALS ARE WITHOUT ANY REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED,
INCLUDING ANY IMPLIED WARRANTY OF MERCHANTABILITY OR OF FITNESS FOR ANY
PARTICULAR PURPOSE OR ANY WARRANTY THAT THE USE OF THE MATERIALS WILL NOT
INFRINGE OR VIOLATE ANY PATENT OR OTHER PROPRIETARY RIGHTS OF ANY THIRD
PARTY.  During the Research Term, for record-keeping purposes, the Parties shall
compile a list (that shall include the type of material, quantity, shipping date
and any other relevant details) on a quarterly basis setting forth the Materials
provided to/from each Party, which document shall be signed by an authorized
representative of each Party.  For clarity, this Section 2.9 shall apply during
the Research Term only, after which the Parties will enter into an appropriate
material transfer agreement with respect to any transfer of Materials, which
agreement will be subject to this Agreement and will be interpreted consistent
with the terms hereof

2.10Subcontracting.  Each Party may perform any of its Research Program
obligations under this Agreement through one or more subcontractors or
consultants, provided that (a) the subcontracting Party remains responsible for
the work allocated to, and payment to, such subcontractors and consultants as it
selects to the same extent it would if it had done such work itself; (b) the
subcontractor undertakes in writing obligations of confidentiality and non-use
regarding Confidential Information, that are no less restrictive than those
undertaken by the Parties pursuant to Article 13 hereof; and (c) the
subcontractor agrees in writing to assign all intellectual property developed in
the course of performing any such work under the Research Program to the Party
retaining such subcontractor.  

2.11Disclaimer. Without limiting the generality of the warranty disclaimer set
forth in Section 11.5, Arrowhead disclaims any warranties with regards to: (a)
the success of any activities

13.

. Confidential

--------------------------------------------------------------------------------

 

conducted under the Research Program or (b) the safety or usefulness for any
purpose of any compound provided or discovered under this Agreement.

Article 3
EXCLUSIVITY AND RELATED RESTRICTIONS

3.1Exclusivity.  During the Term, Arrowhead and its Affiliates shall not conduct
or participate in, or advise, assist or enable any Third Party to conduct or
participate in, the research, development, manufacture or commercialization of
any compound directed to the Collaboration Target.  If Amgen exercises the
Option pursuant to Section 4.2 and pays the Option exercise fee pursuant to
Section 9.2, Amgen shall have acquired from Arrowhead exclusive access to the
Collaboration Target and during the Term and thereafter, Arrowhead and its
Affiliates shall not conduct or participate in, or advise, assist or enable any
Third Party to conduct or participate in, the research, development, manufacture
or commercialization of any compound directed to the Collaboration Target.

3.2Change of Control.  Notwithstanding anything to the contrary in this
Agreement, in the event of any Change of Control of Arrowhead (or successor
entity thereto, applying the definition of Change of Control to such successor
in place of Arrowhead) occurring after the exercise by Amgen of the Option, and
subject to Section 16.6, Section 3.1 shall not apply to or otherwise restrict
(i) the activities of the Acquiror or its Affiliates (except for Arrowhead and
its Affiliates prior to the acquisition) with respect to any product, product
candidate or device being clinically developed or commercialized prior to the
date of acquisition, including the making, using, selling, offering for sale,
importing, or otherwise developing, commercializing, or exploiting thereof, or
the intellectual property rights Controlled by such Acquiror or its Affiliates
(other than Arrowhead and its Affiliates prior to the acquisition) related
thereto; provided that, such product, product candidate, device or service was
not developed through the use of any Information or intellectual property right
Controlled by Arrowhead or its pre-acquisition Affiliates as of the date of such
Change of Control or thereafter.  Arrowhead shall give Amgen written notice
within five (5) days after the public announcement or disclosure of any proposed
Change of Control of Arrowhead.  From and after such notice, Amgen (i) shall
have the right to transfer some or all of the Research Program activities from
Arrowhead to Amgen, upon written notice by Amgen, (ii) may exclude Arrowhead
(following such Change of Control) from participation in whole or in part from
any working teams, (iii) shall no longer be subject to the obligations set forth
in Section 7.2 and Section 7.3 and (iv) shall not be required to (A) share
correspondence, filings or other information with Arrowhead or (B) discuss with
Arrowhead and consider its comments, in either case with respect to intellectual
property matters as set forth in Article 10.  In the event of a Change of
Control of Arrowhead, if the Acquiror, itself or through any of its Affiliates,
directly or indirectly conducts or participates in any Competing Program, the
Acquiror shall hold separate such Competing Program, including ensuring that no
personnel working on Licensed Compounds or Licensed Products or activities
hereunder works on a Competing Program (and vice versa), and ensuring that
information and materials relating to Licensed Compounds or Licensed Products or
activities hereunder are not shared with or used for the benefit of, and are
sequestered from, personnel working on the Competing Program (and vice versa).

3.3Amgen Target-Related Confidential Information. During the Term and
thereafter, neither Arrowhead nor any of its Affiliates shall use or reference,
or advise, assist or

14.

. Confidential

--------------------------------------------------------------------------------

 

enable any Third Party to use or reference, (i) any such Background IP of Amgen
or Confidential Information of Amgen disclosed by Amgen to Arrowhead before or
during the Term or (ii) any intellectual property or Information generated by
the Parties in the Research Program or hereunder (solely or jointly by or on
behalf of the Parties or their Affiliates), for the research, development,
manufacture or commercialization of any compounds directed [***]; except in
performing its obligations under this Agreement.  

3.4Collaboration Results.  Arrowhead shall not publicly disclose any
Collaboration Results without the express written consent of Amgen, which
consent may be granted or withheld in Amgen’s sole discretion.  

Article 4
OPTIONS AND LICENSES

4.1Research Licenses.

(a)Subject to the terms and conditions of this Agreement, Arrowhead hereby
grants to Amgen during the Research Term a nonexclusive, worldwide, royalty-free
license, with the right to sublicense solely as provided in Section 4.6, under
the Arrowhead Research IP to the extent necessary or reasonably useful for Amgen
solely (i) to conduct its activities described under Article 2 in connection
with the performance of the Research Program in accordance with the terms of
this Agreement and (ii) to conduct those activities necessary for Amgen to
determine, in its sole discretion, whether or not to exercise the Option
pursuant to Section 4.2; provided, however, Amgen shall not be permitted to
conduct IND-enabling GLP studies under the license from Arrowhead provided in
this Section 4.1(a).  Notwithstanding anything to the contrary in this
Agreement, Arrowhead agrees to supply Amgen at cost with such non-GMP materials
as Amgen may reasonably require to carry out the activities contemplated by
clauses (i) and (ii) in this Section 4.1(a)

(b)Subject to the terms and conditions of this Agreement, Amgen hereby grants to
Arrowhead during the Research Term a nonexclusive, worldwide, royalty-free
license, with the right to sublicense solely as provided in Section 4.6, under
all Patents and Information Controlled by Amgen solely to the extent necessary
or reasonably useful for Arrowhead solely to conduct its activities under the
Research Program in accordance with the terms of this Agreement.

4.2Option.  Arrowhead hereby grants to Amgen an exclusive option to obtain the
exclusive license set forth in Section 4.4(a) (the “Option”).  Such Option will
expire, if not then exercised, at the [***] anniversary of the expiration of the
Research Term (as it may be extended, the “Option Period”). Amgen may exercise
such Option by written notice to Arrowhead prior to expiration of the Option
Period.  In such event, Amgen will pay Arrowhead the Option exercise fee under
Section 9.2.

4.3Option Extensions.  Prior to the end of the Option Period, Amgen has the
right to extend the Option Period for additional [***] periods by notifying
Arrowhead thereof in writing; provided, however, that Amgen only has the right
to extend the Option Period a total of [***] times.  For each extension of the
Option Period pursuant to this Section, Amgen will pay Arrowhead the Option
extension fee under Section 9.3.

15.

. Confidential

--------------------------------------------------------------------------------

 

4.4License to Amgen.  

(a)Arrowhead Developed IP.  Subject to the terms and conditions of this
Agreement, upon Amgen’s exercise of the Option in accordance with Section 4.2
and Arrowhead’s receipt of the Option exercise fee, Arrowhead shall grant to
Amgen an exclusive (even as to Arrowhead except as provided in Section 4.5),
royalty-bearing license, with the right to sublicense solely as provided in
Section 4.6, under the Arrowhead Licensed Technology with respect to the
Licensed Compounds and Licensed Products, and Arrowhead’s rights under the Joint
IPR, to make, have made, use, sell, offer for sale, import and otherwise exploit
such Licensed Compound and Licensed Product for any and all uses in the
Territory.  

(b)Arrowhead Background IP.  Subject to the terms and conditions of this
Agreement, upon Amgen’s exercise of the Option in accordance with Section 4.2
and Arrowhead’s receipt of the Option exercise fee, Arrowhead shall grant to
Amgen a non-exclusive license, with the right to sublicense solely as provided
in Section 4.6, under the Arrowhead Background IP with respect to the Licensed
Compounds and Licensed Products, to make, have made, use, sell, offer for sale,
import and otherwise exploit such Licensed Compound and Licensed Product for any
and all uses in the  Territory.

4.5Arrowhead Retained Rights.  Except as expressly granted under Section 4.4 and
as limited by Article 3, Arrowhead retains the right, under the Arrowhead
Licensed Technology, (a) in the Territory, to fulfill its obligations under this
Agreement, (b) to exploit the Arrowhead Licensed Technology and Joint IPR other
than in connection with compounds directed to the Collaboration Target, Licensed
Compounds and Licensed Products; and (c) to use the Arrowhead Know-How in
connection with Arrowhead’s conduct of general research and discovery of
molecules other than compounds directed to the Collaboration Target, Licensed
Compound and Licensed Products, provided that the activities permitted under
this subsection (c) are permitted by Article 3.

4.6Sublicense Rights and Subcontracting.

(a)Amgen shall have the right to grant a sublicense of the licenses granted in
Sections 4.1 and 4.4 to its Affiliates or Third Parties (whether directly or
through multiple tiers in accordance with the terms of subsection (v) below)
(each, a “Sublicensee”); provided that Amgen reports the identity of any Third
Party Sublicensee to Arrowhead within thirty (30) days of granting such
sublicense and provided further that any sublicenses to Third Parties shall be
subject to Sections 4.6(a)(i) through (v):

(i)Amgen shall remain primarily responsible for the performance of its
obligations hereunder and any and all failures by its Sublicensees to comply
with the applicable terms of this Agreement;

(ii)such sublicense shall refer to this Agreement, shall not conflict with
Amgen’s obligations hereunder;

(iii)within a reasonable time after execution of such sublicense, Amgen shall
provide to Arrowhead a copy of such sublicense, which may be redacted to omit
any terms

16.

. Confidential

--------------------------------------------------------------------------------

 

not relevant to determining Amgen’s and such Sublicensee’s obligations under
this Agreement; and

(iv)except as otherwise provided in the sublicense, if this Agreement terminates
for any reason, upon Amgen’s written request to Arrowhead, any Sublicensee of
the licenses set forth in Section 4.4 shall, from the effective date of such
termination, automatically become a direct licensee of Arrowhead on the terms
and conditions hereunder with respect to the rights licensed to Amgen and
sublicensed to the Sublicensee by Amgen; and  

(v)such Sublicensees of the licenses contained in Section 4.4 shall have the
right to grant further sublicenses to Third Parties of same or lesser scope as
its sublicense from Amgen under the licenses contained in Section 4.4, provided
that such further Sublicenses shall be in accordance with and subject to all of
the terms and conditions of this Section 4.6 (i.e., such Sublicensee shall be
subject to this Section 4.6 in the same manner and to the same extent as
Amgen).  For clarity, any person or entity to whom a Sublicensee grants a
sublicense as permitted by the terms of this Agreement shall be deemed to be a
Sublicensee for purposes of this Agreement.

(b)Amgen shall have the right to retain Third Party contractors, to perform any
activity in connection with Amgen’s exercise of any of its rights granted under
Section 4.1 or Section 4.4, where such activity is to be performed at the
direction and control and for the sole benefit of Amgen, its Affiliates and/or
Sublicensees.  Such retention of the Third Party contractor shall not be a
sublicense within the meaning of this Section 4.6 but shall be considered an
activity of Amgen under the license granted in Section 4.1 or Section 4.4, as
applicable.

4.7No Implied Licenses.  Except as explicitly set forth in this Agreement,
neither Party shall be deemed by estoppel or implication to have granted the
other Party any license or other right to any intellectual property of such
Party.

4.8Expiration of Rights; Amgen Collaboration Results.  

(a)For clarity, upon the expiration of the Option Period (including any
extensions thereto), if Amgen has not exercised the Option, it will have no
further rights to the Collaboration Results, except for Amgen Collaboration
Results and Joint Collaboration Results.

(b)Reasonably promptly following the expiration of the Option Period, if Amgen
has not exercised the Option, Amgen will provide Arrowhead with a reasonably
detailed summary of any Joint Collaboration Results derived by and in possession
of Amgen.  Upon the reasonable request of Arrowhead, Amgen will reasonably
promptly provide Arrowhead with electronic copies of the portions of any Amgen
Collaboration Results described in any such summary.  

4.9Contractors.  To the extent that a Party contracts with a Third Party
contractor to perform services hereunder, it shall do so on terms that are
commercially reasonable, including with respect to confidentiality and
intellectual property rights.

17.

. Confidential

--------------------------------------------------------------------------------

 

Article 5
GOVERNANCE AND RESEARCH PLAN

5.1Joint Research Committee.  The joint research committee established pursuant
to this Article 5, will have oversight responsibility for the overall review of
the research activities pursuant to and subject to the terms and conditions of
this Agreement during the Research Term.  

(a)Formation and Purpose. Within [***] after the Effective Date, the Parties
shall promptly establish and convene a JRC in accordance with Section 2.2 that
will direct and oversee the research activities during the Research Term under
this Agreement.  The JRC shall consist of representatives from Arrowhead and
Amgen, and operate in accordance with the procedures set forth in Section 5.1
and any other procedures as agreed upon by the JRC members.  Except as otherwise
provided herein, the role of the Joint Research Committee shall be:

(i)to encourage and facilitate ongoing communication and cooperation between the
Parties with respect to the research activities during the Research Term under
this Agreement;

(ii)to review, discuss and approve, as appropriate, Research Plans and any
proposed amendments or revisions to such Research Plans;

(iii)to establish other such working groups or subcommittees, as needed to
further the purposes of the Agreement relating to Licensed Compounds and
Licensed Products, as mutually agreed by the Parties in writing;

(iv)to resolve any disputes referred to the JRC; and

(v)to approve or decide such other matters as provided in this Agreement.

(b)JRC Decisions; Final Decision Authority.The JRC will make good faith efforts
to make all decisions by consensus.  Except as set forth in this Section 5.1(b),
actions to be taken by the Joint Research Committee shall be taken only
following unanimous vote, with each Party’s representatives collectively having
one (1) vote.  If the Joint Research Committee fails to reach unanimous
agreement on a matter before it for decision for a period in excess of fifteen
(15) days from the date first presented to the JRC in writing, either Party may
submit such matter for resolution to the Executive Officers of the Parties for
attempted resolution by good faith negotiation after such notice is received
among the Executive Officers.  In the event that such Executive Officers are
unable to reach agreement regarding any matter referred to them, then (a) if the
decision relates solely to the Collaboration Target, the decision will be made
by Amgen, unless such decision would reasonably be expected to have a material
adverse effect on the Arrowhead Research IP, in which case the decision will be
made by Arrowhead, and (b) if the decision relates solely to Arrowhead Research
IP, the decision will be made by Arrowhead.

(c)Discontinuation of JRC.  Upon the expiration of the Research Term, the JRC
shall be discontinued.

18.

. Confidential

--------------------------------------------------------------------------------

 

(d)Membership.  Arrowhead and Amgen shall each designate an equal number of
representatives to serve on the JRC by written notices to the other
Party.  Promptly after the Effective Date, each Party shall designate three (3)
representatives for the JRC.  The JRC may elect to vary the number of
representatives from time to time during the Term; provided that the JRC shall
maintain an equal number of representatives from each Party.  Each
representative shall have the appropriate level of experience in the subject
area of the JRC, and at least one (1) representative shall have sufficient
seniority within the applicable Party’s organization to have the necessary
decision-making authority in order for the JRC to fulfill its
responsibilities.  Either Party may designate substitutes for its JRC
representatives if one (1) or more of such Party’s designated representatives is
unable to be present at a meeting.  From time to time each Party may replace its
JRC representatives by written notice to the other Party specifying the prior
representative(s) and their replacement(s).  The JRC in its discretion may
create functional subcommittees or working teams.

(e)Chairperson. The JRC will have two chairpersons, one designated by each of
the Parties.  The chairpersons shall be responsible for calling and convening
meetings, but shall have no special authority over the other members of the JRC,
and shall have no additional voting rights.  The chairpersons (or their
designates) shall jointly: (i) prepare and circulate an agenda reasonably in
advance of each upcoming meeting; and (ii) prepare and issue minutes of each JRC
meeting as promptly as practicable thereafter.  Such minutes shall not be
finalized until each JRC representative reviews and approves such minutes in
writing.

(f)Meetings.

(i)JRC Meetings.  The JRC shall meet at least once each Calendar Quarter or at
such other frequency as shall be agreed by the members of the JRC.  Additional
meetings of the JRC may be held with the consent of each Party (such consent not
to be unreasonably withheld, conditioned or delayed), as required under this
Agreement.  In the case of any dispute referred to the JRC, such meeting shall
be held as soon as reasonably possible following referral to the JRC.  In
addition, as they may mutually agree, the Parties may hold joint meetings of the
JRC and any governance body established under the Second Collaboration
Agreement.

(ii)General Requirements.   Meetings of the JRC shall be effective only if a
majority of representatives of each Party are present or participating.  Other
than the initial meeting, which shall be held in person, the JRC may meet either
(A) in person at either Party’s facilities or at such locations as the Parties
may otherwise agree; or (B) by audio or video teleconference.  Additional
non-member representatives of a Party having relevant experience may from time
to time be invited to participate in a JRC meeting, provided that such
participants shall have no voting rights or powers.  Non-member participants who
are not employees of a Party or its Affiliates shall only be allowed to attend
if: (i) the other Party’s representatives have consented to the attendance; and
(ii) such non-member participant is subject to confidentiality and non-use
obligations at least as restrictive as those set forth in this Agreement.  Each
Party shall be responsible for all of its own expenses incurred in connection
with participating in the JRC including all travel and all expenses associated
with an initial alliance kick-off meeting.  All other expenses incurred by the
JRC in furtherance of a meeting, such as expenses associated with off-site
meetings, shall be shared equally by the Parties.

19.

. Confidential

--------------------------------------------------------------------------------

 

(g)Alliance Managers.  Promptly following the Effective Date, each Party shall
designate in writing an Alliance Manager to serve as the primary point of
contact for the Parties regarding all collaboration and transition activities
contemplated under this Agreement.  Each Alliance Manager shall facilitate
communication and coordination of the Parties’ activities under this Agreement
relating to the Products and shall plan the JRC meetings.  The Alliance Managers
shall be allowed to attend JRC meetings as non-voting observers.

(h)Authority.  The JRC shall have only the powers assigned expressly to it in
this Article 5 and elsewhere in this Agreement, and shall not have any power to
amend, modify or waive compliance with this Agreement.

(i)Research Plan. During the Research Term, the JRC shall agree upon and oversee
a reasonably detailed and written research plan (the “Research Plan”) concerning
the research to be conducted during the Research Term and consistent with the
Research Plan Outline.  Subject to and in accordance with this Article 5, upon
exercise of the Option, Amgen shall be solely responsible for research and
Development of the Licensed Compounds and Licensed Products in any and all
fields and in accordance with applicable Laws.      

5.2Costs.  Each Party shall be responsible for its own costs in conducting any
activities under the Research Program.  

Article 6
REGULATORY

6.1Regulatory Responsibilities.  In accordance with this Article 6 and following
exercise of the Option, Amgen shall be solely responsible, at its expense, for
preparing, filing and maintaining all Regulatory Materials for Licensed Products
with Regulatory Authorities related to Licensed Products in the Territory, and
Amgen shall own all Regulatory Materials (including all INDs, NDAs, Regulatory
Approval Applications and Regulatory Approvals) for Licensed Products in the
Territory and otherwise shall be responsible for all regulatory matters with
respect to Licensed Products in the Territory.

(a)Regulatory Matters.  Following exercise of the Option, Amgen shall keep
Arrowhead reasonably informed of all material regulatory developments relating
to Licensed Products in the Territory through the annual development reports
under Section 7.3

Article 7
DEVELOPMENT AND COMMERCIALIZATION

7.1General.  Following exercise of the Option, Amgen (itself and with its
Affiliates and Sublicensees), will be solely responsible, at its expense, for
all aspects of the Development and Commercialization of the Licensed Compounds
and Licensed Product in the Territory.  For clarity, after the Research Term and
prior to exercise of the Option pursuant to Section 4.2 and payment of the
Option fee pursuant to Section 9.2, or the expiration of the Option Period, as
the case may be, Amgen shall have the right to conduct preclinical development
with respect to Licensed Compounds and Licensed Products to the extent permitted
under Section 4.1(a).  Subject to the express written terms of this Agreement,
all decisions concerning the development, marketing and sales of Licensed
Products, including the clinical and regulatory strategy, design,

20.

. Confidential

--------------------------------------------------------------------------------

 

sale, price and promotion of Licensed Products under this Agreement shall be
within the sole discretion of Amgen.  Following exercise of the Option,
Arrowhead will promptly transfer to Amgen all Arrowhead Know-How as is
reasonably necessary or useful for Amgen to Develop and seek Regulatory Approval
for the Licensed Compounds and Licensed Products, including all materials for
supporting regulatory filings consistent with Amgen’s obligations under Article
6.

7.2Diligence.  Following exercise of the Option, Amgen shall use Commercially
Reasonable Efforts to Develop, seek Regulatory Approval of, and, if successful,
Commercialize a Licensed Product in one or more fields in the Territory.

7.3Communication.  During the Term until a Licensed Product receives Regulatory
Approval, Amgen shall provide Arrowhead summaries once per Calendar Year, of (i)
material developments with respect to Licensed Products, including the
anticipated timing of completion of any in-process Clinical Trial and results of
any Phase 3 Clinical Trials, (ii) an estimate of its progress towards meeting
key milestones that are expected to be achieved within the following six months,
(iii) any Regulatory Approvals for Licensed Products in the Territory received
and (iv) manufacturing information pursuant to Section 8.3 of this
Agreement.  All reports and other Information provided by Amgen under this
Section 7.3 will be Amgen’s Confidential Information subject to the terms of
Article 13.

Article 8
MANUFACTURE AND SUPPLY

8.1Responsibilities.  Except as otherwise expressly provided in this Article 8,
as between the Parties and following exercise of the Option, Amgen will be
solely responsible for the Manufacture of Licensed Compounds and Licensed
Products, at its expense, for Development and Commercialization purposes in the
Territory.  Promptly following exercise of the Option by Amgen, Arrowhead will
transfer to Amgen all relevant manufacturing processes and Arrowhead Know-How as
is reasonably necessary or useful for Amgen (or its Third Party manufacturer) to
manufacture the Licensed Compounds and Licensed Products, including all
materials for supporting regulatory filings.  Any such manufacturing processes
transferred by Arrowhead to Amgen shall be similar in quality to the processes
used by Arrowhead for its internal compounds and products of a similar stage in
development and applicable for the intended use. Following the exercise of the
Option by Amgen, upon request by Amgen, the Parties shall negotiate in good
faith to enter into an agreement under which Arrowhead would provide process
development and manufacturing services to Amgen on customary terms and
conditions (including financial terms consistent with market practices).

8.2Third Party Manufacture.  Amgen may perform the Manufacture of Licensed
Compounds or Licensed Products through one or more Third Party manufacturers,
provided that (a) Amgen remains responsible for such Third Party manufacturer
performing activities under this Agreement and for any unauthorized use by such
Third Party manufacturers of Arrowhead Licensed Technology provided to it by
Amgen; (b) the Third Party manufacturer undertakes in writing obligations of
confidentiality and non-use regarding Confidential Information that are no less
protective than those set forth in Article 13, and (c) the Third Party
manufacturer agrees in writing to commercially reasonable terms with respect to
the intellectual property relating to such Licensed Compound or Licensed
Product.

21.

. Confidential

--------------------------------------------------------------------------------

 

8.3Manufacturing Cooperation.  Following exercise of the Option, Amgen and
Arrowhead shall each keep the other Party reasonably informed of the identities
of any Third Party manufacturers performing Manufacturing activities for
Licensed Compounds and the Licensed Product (in the case of Amgen, through the
annual development reports under Section 7.3 and, once a Licensed Product
receives Regulatory Approval, through annual updates communicated through the
Alliance Managers).  Following exercise of the Option, Arrowhead shall keep
Amgen reasonably informed of any material improvements made by it or its
Affiliates or Third Party Manufacturers to the manufacturing processes for RNAi
Molecules through periodic updates communicated through the Alliance Managers.

8.4Use of Manufacturing Information.  Amgen and its Affiliates and Third Party
manufacturer shall use any Arrowhead Know-How related to the manufacture of
Licensed Compounds or Licensed Products in accordance with the licenses granted
in Section 4.4 and only for the purpose of Manufacturing Licensed Compounds or
Licensed Products.  Prior to any transfer of any Arrowhead Know-How that is
Confidential Information to a Third Party manufacturer, Amgen shall require that
such Third Party be bound to confidentiality restrictions at least as protective
in the aggregate as those of Article 13.

Article 9
COMPENSATION

9.1Upfront Payment.  Within [***] days after the Effective Date, Amgen shall pay
to Arrowhead a one-time, non-refundable and non-creditable upfront payment of
five million Dollars ($5,000,000).  Amgen shall also purchase the Initial
Closing Shares pursuant to Section 1.2 of the Stock Purchase Agreement.

9.2Option Exercise Fee.  Upon exercise of the Option, Amgen shall pay Arrowhead
a one-time, non-refundable and non-creditable option exercise payment of [***]
Dollars ($[***]).  Amgen shall also purchase the Third Tranche Shares (as
defined in and pursuant to Section 1.4 of the Stock Purchase Agreement).

9.3Option Extension Fee.  Upon extension of the Option Period pursuant to
Section 4.3, Amgen shall pay Arrowhead an additional [***] Dollars ($[***]) for
each such extension.  In no event shall Amgen be obligated to pay more than
[***] Dollars ($[***]) per extension or more than [***] Dollars ($[***]) in the
aggregate for the four extensions permitted under Section 4.3.

9.4Research and Development Costs.  Each Party shall be responsible for its own
costs in conducting research and development activities under the Research
Program, in accordance with Section 5.2.

9.5Development and Regulatory Milestone Payments.  Amgen shall make each of the
following one-time, non-refundable, non-creditable development and regulatory
milestone payments to Arrowhead upon the achievement by Amgen or its Affiliates
or Sublicensees of the applicable development milestone event by the Licensed
Product.  Amgen shall pay to Arrowhead each such amount within [***] days after
the achievement of the applicable development and regulatory milestone
event.  [***].



22.

. Confidential

--------------------------------------------------------------------------------

 

Development and Regulatory Milestone Event

Development and Regulatory Milestone Payment (each paid one time only)

[***]

9.6Commercial Milestones.  Amgen shall make each of the following one-time,
non-refundable (except as set forth in Section 9.12), non-creditable sales
milestone payments to Arrowhead when the Net Sales of a Licensed Product in the
Territory first reach the amount specified below.  Amgen shall pay to Arrowhead
such amount within [***] days after the Calendar Quarter in which such
commercial milestone event is achieved.  [***].

Sales Milestone Event

Milestone Payment

[***]

9.7Royalties

(a)Royalty Rates.  Subject to Sections 9.7(b), 9.7(c), 9.7(d), and 9.8, Amgen
shall pay to Arrowhead non-creditable, non-refundable (except as set forth in
Section 9.12) royalties on annual Net Sales of Licensed Products in the
Territory, as calculated by multiplying the applicable royalty rate by the
corresponding amount of incremental Net Sales of the Licensed Product in the
Territory in each Calendar Year as follows:

Annual Net Sales of Licensed Products in the Territory

Royalty Rate

[***]

(b)Royalty Term.  Royalties shall be paid under this Section 9.7, on a
country-by-country basis, [***].  Following the Royalty Term, Amgen shall have a
fully paid-up, irrevocable, freely transferable and sublicensable license in
such country under the relevant Arrowhead Patents to make, have made, use, sell,
offer for sale, import and otherwise exploit such Licensed Product for any and
all uses in the Territory.

(c)[***].

(d)[***].

(e)Royalty Reports and Payments.  Within sixty (60) days following the end of
each Calendar Quarter, commencing with the Calendar Quarter in which the First
Commercial Sale of any Licensed Product is made anywhere in the Territory, Amgen
shall provide Arrowhead with a report containing the following information for
the applicable Calendar Quarter: (i) the amount of gross sales of Licensed
Product in the Territory, (ii) an itemized calculation of Net Sales in the
Territory (iii) a calculation of the royalty payment due on such sales, and (iv)
the exchange rate for such country.  Concurrent with the delivery of the
applicable quarterly report, Amgen shall pay in Dollars all amounts due to
Arrowhead pursuant to Section 9.7 in such Calendar Quarter.

23.

. Confidential

--------------------------------------------------------------------------------

 

9.8[***].

9.9Blocked Currency.  In each country in the Territory where the local currency
is blocked and cannot be removed from the country, at the election of Amgen,
royalties accrued on Net Sales in such country shall be paid to Arrowhead in
local currency by deposit in a local bank in such country designated by
Arrowhead.

9.10Currency of Payments.  Unless otherwise set forth in this Agreement or
agreed to by the Parties, all payments under this Agreement shall be made in
Dollars by wire transfer of immediately available funds into an account
designated by Arrowhead.  Net Sales outside of the U.S. shall be first
determined in the currency in which they are earned and shall then be converted
into an amount in Dollars using Amgen’s customary and usual conversion
procedures used in preparing its financial statements pursuant to GAAP for the
applicable reporting period.

9.11Late Payments.  If Arrowhead does not receive payment of any sum due to it
on or before the due date, then any portions thereof due hereunder which are not
paid on the date such payments are due under this Agreement will bear interest
at the lower of [***].

9.12Records; Audits.  Amgen and its Affiliates will, and Amgen will cause each
of its Sublicensees, if any, to, maintain complete and accurate records in
sufficient detail to confirm the accuracy of the calculation of royalty payments
and the achievement of milestone events, for a period of [***] after the
Calendar Year in which such sales or events occurred.  Upon reasonable prior
notice and without disruption to Amgen’s business, such records of Amgen and its
Affiliates shall be made available during regular business hours for a period of
[***] from the end of the Calendar Year to which they pertain for examination,
and not more often than once each Calendar Year, by an independent certified
public accountant selected by Arrowhead and reasonably acceptable to Amgen, for
the sole purpose of and only to the extent necessary for verifying the accuracy
of the financial reports furnished by Amgen pursuant to this Article 9.  Such
independent accountant shall disclose to Arrowhead only the amounts that such
independent accountant believes to be due and payable hereunder to Arrowhead,
details concerning any discrepancy from the amount paid and the amount due, and
shall disclose no other information revealed in such audit.  The records for any
particular Calendar Year shall only be subject to one (1) audit hereunder.  Any
and all records examined by such independent accountant shall be deemed Amgen’s
Confidential Information which may not be disclosed by such independent
accountant to any Third Party, and Amgen may require such independent accountant
to enter into an appropriate written agreement obligating it to be bound by
obligations of confidentiality and restrictions on use of such Confidential
Information that are no less protective than those set forth in Article 13.  If,
as a result of any inspection of the books and records of Amgen, it is shown
that payments under this Agreement were less than the amount which should have
been paid, then Amgen shall make all payments required to be made from the
original due date to eliminate any discrepancy revealed by such inspection
within [***].  If, as a result of any inspection of the books and records of
Amgen, it is shown that payments under this Agreement were more than the amount
which should have been paid, then Arrowhead shall, at Amgen’s election, either
make all payments required to be made to eliminate any discrepancy revealed by
such inspection within [***] or credit such amounts to Amgen against future
payments.  Arrowhead shall pay for such audits, except that in the event that
the audited amounts were underpaid by Amgen by more than [***] of the

24.

. Confidential

--------------------------------------------------------------------------------

 

undisputed amounts that should have been paid during the period in question as
per the audit, Amgen shall pay the costs of the audit.

9.13Taxes.

(a)Taxes on Income.  Each Party shall be solely responsible for the payment of
all taxes imposed on its share of income arising directly or indirectly from the
efforts of the Parties under this Agreement.

(b)Cooperation.  The Parties agree to cooperate with one another and use
reasonable efforts to reduce or eliminate tax withholding or similar obligations
in respect of royalties, milestone payments, and other payments made by Amgen to
Arrowhead under this Agreement.  To the extent Amgen is required under the
Internal Revenue Code of 1986, as amended (the “Code”), or any other tax Laws to
deduct and withhold taxes on any payment to Arrowhead, Amgen shall pay the
amounts of such taxes to the proper Governmental Authority in a timely manner
and promptly transmit to Arrowhead an official tax certificate or other evidence
of such withholding sufficient to enable Arrowhead to claim such payment of
taxes.  Except as otherwise provided in Section 9.13(c), if any taxes are so
deducted or withheld, such deducted or withheld amounts shall be treated for all
purposes of this Agreement as having been paid to Arrowhead. Upon Amgen’s
reasonable request, Arrowhead shall provide Amgen any tax forms (including
Internal Revenue Service Form W-8BEN or W-8ECI or other applicable Internal
Revenue Service Form) that may be reasonably necessary in order for Amgen to
determine whether to withhold tax on any such payments or to withhold tax on
such payments at a reduced rate under the Code or any other tax Laws, including
any applicable bilateral income tax treaty.  Amgen shall give reasonable support
so that any withholding tax or value added tax may be minimized or avoided to
the extent permitted under the applicable Laws and treaties.  Each Party shall
provide the other with reasonable assistance to enable the recovery, as
permitted by applicable Laws, of withholding taxes, value added taxes, or
similar obligations resulting from payments made under this Agreement, such
recovery to be for the benefit of the Party bearing such withholding tax or
value added tax.  Amgen shall require its sublicensees in the Territory to
cooperate with Arrowhead in a manner consistent with this Section 9.13(b).

(c)Taxes Resulting From Amgen Action.  If Amgen is required to make a payment to
Arrowhead that is subject to increased deduction or withholding of tax as a
result of any willful action by Amgen, such as an assignment or sublicense by
Amgen, or any failure on the part of Amgen to comply with applicable Laws or
filing or record retention requirements (an “Amgen Withholding Tax Action”),
then the sum payable by Amgen (in respect of which such increased deduction or
withholding is required to be made) shall be increased to the extent necessary
to ensure that Arrowhead receives a sum equal to the sum which it would have
received had no such Amgen Withholding Tax Action occurred.  Notwithstanding the
foregoing, any assignment or sublicense by Amgen that is agreed or consented to
by Arrowhead in advance in writing shall not constitute an Amgen Withholding Tax
Action.  To the extent that Arrowhead actually realizes a tax benefit in any
jurisdiction as a result of any such withholding taxes paid by Amgen pursuant to
this Section 9.13(c), Arrowhead shall cooperate with Amgen to convey the
additional tax benefit, if possible, to Amgen.

25.

. Confidential

--------------------------------------------------------------------------------

 

Article 10
INTELLECTUAL PROPERTY MATTERS

10.1Inventions.  Any inventions, whether or not patentable, and whether (a)
invented solely by a Party’s own employees, agents, consultants, or independent
contractors (including any partner, joint venturer, licensee, sublicensee or
similar arrangement) or (b) invented by a Party’s own employees, agents,
consultants, or independent contractors jointly with employees, agents,
consultants, or independent contractors of the other Party, in each case in the
course of conducting a Party’s activities under this Agreement (including the
Development, Manufacture or Commercialization of the Licensed Compounds and the
Licensed Products), together with all intellectual property rights therein,
shall be referred to herein as an “Invention”.  Inventorship shall be determined
in accordance with U.S. patent laws (without reference to any conflict of law
principles).

10.2Ownership.  

(a)Except as otherwise expressly provided in this Agreement, (i) if an Invention
is solely invented by one or more employees, agents, consultants, subcontractors
or independent contractors of a Party, such Invention, and any and all
intellectual property rights therein, shall be solely owned by such Party; and
(ii) if an Invention is jointly invented by one or more employees, agents,
consultants, subcontractors or independent contractors of each Party, such
Invention (a “Joint Invention”), and each Patent claiming such Joint Invention
(each, a “Joint Patent”) and other intellectual property rights in such Joint
Invention (such intellectual property rights, together with any such Joint
Patent, “Joint IPR”), shall be jointly owned by the Parties.  Subject to the
terms of this Agreement and except as otherwise licensed to the other Party
under this Agreement, and subject to any other intellectual property owned by
the Parties, each Party shall be entitled to practice and exploit the Joint
Inventions and Joint IPR, subject to the licenses granted under Article 4,
without the duty of accounting, paying a share of the proceeds to, or seeking
consent from the other Party, and each Party hereby waives any right it may have
under the laws of any jurisdiction to require such accounting, payment or
consent; provided, however, that for any Joint Patent that, but for Amgen’s
inventive contribution, would be an Arrowhead Platform Patent, Amgen’s rights to
practice and exploit the Joint Patent shall be limited to its use with a RNAi
Molecule directed toward the Collaboration Target, Licensed Compounds, and
Licensed Products.  Each Party agrees to be named as a party, if necessary, to
bring or maintain a lawsuit involving a Joint Invention or Joint IPR.  

(b)Each Party shall notify the other Party promptly after developing any
Invention of which the other Party is the sole owner.  Each Party shall assign
and hereby assigns to the other Party its entire right, title and interest in
and to such Inventions and the Patents and other intellectual property rights
therein as needed to implement the ownership of the Patents in accordance with
the provisions of Section 10.2(a).  

(c)Nothing in this Agreement shall obligate either Party to transfer any
ownership interest in any Patents or other intellectual property rights of such
Party existing on the Effective Date (“Background IP”).

26.

. Confidential

--------------------------------------------------------------------------------

 

10.3Prosecution of Patents.

(a)Arrowhead Patents.

(i)Subject to Section 10.3(a)(ii) and (iii), as between the Parties, Arrowhead
shall have the sole right to prepare, file, prosecute and maintain all Arrowhead
Patents (A) listed as “Platform Patents” on Exhibits C and D or (B) filed after
the Effective Date and during the Term, except for any Arrowhead Product Patents
as defined in Section 10.3(a)(ii), in each case including all Patents that claim
priority, directly or indirectly, from such Patents; and any Patent from which
such Patents claim priority, directly or indirectly (collectively, the
“Arrowhead Platform Patents”), at Arrowhead’s cost and expense.  For clarity,
all Arrowhead Background IP Controlled by Arrowhead or its Affiliates as of the
Effective Date that is or becomes the subject of patent claims are included as
Arrowhead Platform Patents.  On a Calendar Quarter basis, Arrowhead shall update
Amgen on the status of the prosecution and maintenance of all Arrowhead Platform
Patents and shall provide Amgen with copies of material filings with and
communications from patent authorities with respect to such Patents to the
extent applicable to Licensed Compounds or Licensed Products.  Arrowhead shall
respond to all reasonable requests of Amgen for additional Information with
respect to all such prosecution and maintenance efforts.  Arrowhead agrees to
discuss and consider in good faith any recommendations of Amgen toward the
objective of optimizing overall patent protection for Licensed Compounds (during
the Term) and Licensed Products (during the Term).  If Arrowhead decides to
cease the prosecution or maintenance of all claims in an Arrowhead Platform
Patent that claims the Development, Manufacture or Commercialization of a
Licensed Compound or Licensed Product in the Territory, it shall notify Amgen in
writing sufficiently in advance so that Amgen may, at its discretion, assume the
responsibility for the prosecution or maintenance of such Arrowhead Platform
Patent to the extent claiming the Development, Manufacture or Commercialization
of a Licensed Compound or Licensed Product in the Territory, at Amgen’s cost and
expense.  If Amgen assumes such responsibility in a jurisdiction, then no such
claim shall be deemed a Valid Claim in such jurisdiction.  

(ii)As between the Parties, (x) prior to the exercise of the Option, Arrowhead
shall have the first right to prepare, file, prosecute and maintain all
Arrowhead Patents filed during the Term and having claims solely directed to
compositions of matter comprising the nucleotide sequence and/or the
modification pattern of Licensed Compounds or Licensed Products or methods of
using or making Licensed Compounds or Licensed Products (collectively, the
“Arrowhead Product Patents”) in the Territory, at Arrowhead’s cost and expense
and (y) from and after the exercise of the Option, Amgen shall have the first
right to prepare, file, prosecute and maintain all Arrowhead Product Patents in
the Territory, at Amgen’s cost and expense.  The prosecuting Party shall
reasonably inform and consult with the other Party, and shall take the other
Party’s comments into good faith consideration, with respect to the preparation,
prosecution and maintenance of such Arrowhead Product Patents.  Promptly
following exercise of the Option, Arrowhead shall transfer control of the
Arrowhead Product Patents to Amgen.  The prosecuting Party shall provide to the
other Party copies of any correspondence relating to the filing, prosecution or
maintenance of such Arrowhead Product Patents reasonably in advance of their
being filed or promptly upon their being received, including draft filings,
reasonably in advance of their being filed, so that the other Party can comment
and provide input with respect to such draft filings.  The prosecuting Party
agrees to discuss and consider in good faith any changes

27.

. Confidential

--------------------------------------------------------------------------------

 

reasonably requested by the other Party to such correspondence, including draft
filings, as promptly as practicable upon their being received, toward the
objective of optimizing overall patent protection for Licensed Compounds or the
Licensed Products.  If the prosecuting Party decides to cease the prosecution or
maintenance of an Arrowhead Product Patent, it shall notify the other Party in
writing sufficiently in advance so that the other Party may, at its discretion,
assume the responsibility for the prosecution or maintenance of such Arrowhead
Product Patents at such other Party’s cost and expense.  Notwithstanding the
foregoing, while Arrowhead is the prosecuting Party pursuant to clause (x)
above, Arrowhead shall not file any Patent application with respect to an
Arrowhead Product Patent without the prior written consent of Amgen, not to be
unreasonably withheld, conditioned or delayed.   

(iii)Following the Effective Date, the Parties shall meet and discuss the extent
to which it is feasible to allocate certain claims in the Arrowhead Platform
Patents to the Arrowhead Product Patents.  At the reasonable request of Amgen,
Arrowhead shall make such filings as the Parties reasonably agree to allocate
claims solely claiming Licensed Compounds and/or Licensed Products in any and
all fields to the Arrowhead Product Patents.  The Parties shall equally share in
the costs associated with such actions reasonably requested by Amgen.

(b)Joint Patents.  Amgen shall have the first right to prepare, file, prosecute
and maintain all Joint Patents in the Territory, at Amgen’s cost and expense.
Amgen shall reasonably inform and consult with Arrowhead, and shall take such
other Arrowhead’s comments into good faith consideration, with respect to the
preparation, prosecution and maintenance of such Joint Patents.  Amgen shall
provide to Arrowhead copies of any correspondence relating to the filing,
prosecution or maintenance of such Joint Patents reasonably in advance of their
being filed or promptly upon their being received, including draft filings,
reasonably in advance of their being filed so that Arrowhead can comment and
provide input with respect to such draft filings.  Amgen agrees to discuss and
consider in good faith any changes reasonably requested by Arrowhead to such
correspondence, including draft filings, promptly upon their being received,
toward the objective of optimizing overall patent protection for Licensed
Compounds and the Licensed Product.  If Amgen decides to cease the prosecution
or maintenance of a Joint Patent, it shall notify Arrowhead in writing
sufficiently in advance so that Arrowhead may, at its discretion, assume the
responsibility for the prosecution or maintenance of such Joint Patent at
Arrowhead’s cost and expense.  

(c)Cooperation.  Each Party shall provide the other Party all reasonable
assistance and cooperation, at the other Party’s request and expense, in the
patent prosecution efforts as provided above in this Section 10.3, including
providing any necessary powers of attorney and executing any other required
documents or instruments for such prosecution.  Each Party shall execute and
deliver to the other assignments with respect to any Patents, including Joint
Inventions, as applicable, in a mutually agreeable form and will take whatever
actions reasonably necessary (including the appointment of the other Party as
its attorney in fact solely to make such assignment) to effect such assignment,
in accordance with the ownership provisions provided above in Section 10.2.  The
prosecuting Party under this Section 10.3 agrees to conduct such prosecution
toward the objective of optimizing overall patent protection for Licensed
Compounds and Licensed Products.

28.

. Confidential

--------------------------------------------------------------------------------

 

10.4Enforcement of Arrowhead Patents and Joint Patents.

(a)Notification.  If either Party becomes aware of any existing or threatened
infringement of Arrowhead Patents or Joint Patents with respect to Third Party
products involving RNAi Molecules in any and all fields in the Territory, which
infringing activity involves the using, making, importing, offering for sale or
selling RNAi Molecules directed to the Collaboration Target, Licensed Compounds
or Licensed Products, in each case in any and all fields and in the Territory,
or any such Arrowhead Patent or Joint Patent is challenged in any action or
proceeding to the extent directly relating to RNAi Molecules directed to the
Collaboration Target, Licensed Compounds or Licensed Products, in each case in
any field  and in the Territory (other than any oppositions, cancellations,
interferences, reissue proceedings or reexaminations, which are addressed in
Section 10.7) (a “Product Infringement”), it shall promptly notify the other
Party in writing to that effect and the Parties will consult with each other
regarding any actions to be taken with respect to such Product
Infringement.  Each Party shall share with the other Party all Information
available to it regarding such alleged Product Infringement.

(b)Enforcement.

(i)Arrowhead shall have the first right, but not the obligation, to bring an
appropriate suit or other action against any person or entity engaged in a
Product Infringement of the Arrowhead Platform Patents.  Arrowhead shall keep
Amgen regularly informed of the status and progress of such enforcement efforts,
shall reasonably consider Amgen’s comments on any such efforts, and shall seek
consent of Amgen in any important aspects of such enforcement, including
determination of litigation strategy and filing of material papers to the
competent court, which consent shall not be unreasonably withheld or
delayed.  In addition, Arrowhead shall provide Amgen with drafts of all material
papers to be filed with the court and shall in good faith incorporate all
reasonable comments thereto by Amgen before filing such papers.  Amgen shall
provide to Arrowhead reasonable assistance in such enforcement pursuant to this
subsection (b)(i), at Arrowhead’s request and expense, including joining such
action as a party plaintiff if required by applicable Laws to pursue such
action.

(ii)If Arrowhead elects not to commence a suit to enforce the applicable
Arrowhead Platform Patents or settle or otherwise secure the abatement of such
Product Infringement, then Amgen shall have the right, but not the obligation,
to commence a suit or take action to enforce such Arrowhead Platform Patents
against such Product Infringement in any and all fields in the Territory at its
own cost and expense.  In such event, promptly after Arrowhead’s notice to Amgen
that it does not elect to enforce such Arrowhead Platform Patents, the Parties
shall meet to discuss in good faith the strategy for enforcing such Arrowhead
Platform Patents.  Amgen acknowledges and agrees that the Arrowhead Platform
Patents may be licensed to Third Parties who have rights with respect to the
enforcement of such Patents, and that Amgen’s rights to conduct any enforcement
activities are subject to such rights.  In any event, Arrowhead shall have the
right to consult with such Third Party licensees prior to making any decisions
with respect to enforcement activities under this Section 10.4(b)(ii).  In
addition, Amgen shall provide Arrowhead with drafts of all material papers to be
filed with the court and shall incorporate all reasonable comments thereto by
Arrowhead before filing such papers.  Arrowhead shall be entitled to separate
representation in such matter by counsel of its own choice and at its own
expense.

29.

. Confidential

--------------------------------------------------------------------------------

 

(iii)Amgen shall have the first right, but not the obligation, to bring and
control an appropriate suit or other action against any person or entity engaged
in a Product Infringement of the Arrowhead Product Patents or Joint Patents, in
its own name and entirely under its own direction and control, subject to the
following.  Amgen shall keep Arrowhead regularly informed of the status and
progress of such enforcement efforts.  Amgen shall consult with Arrowhead and
take any Arrowhead comments into good faith consideration with respect to the
infringement, claim construction, or defense of the validity or enforceability
of any claim in any Arrowhead Product Patent or Joint Patent.  In addition,
Amgen shall provide Arrowhead with drafts of all material papers to be filed
with the court and shall incorporate all reasonable comments thereto by
Arrowhead before filing such papers.  Arrowhead shall provide to Amgen
reasonable assistance in such enforcement pursuant to this Section 10.4(b)(iii),
at Amgen’s request and expense, including joining such action as a party
plaintiff if requested by Amgen or required by applicable Laws to pursue such
action.  Arrowhead shall be entitled to separate representation in such matter
by counsel of its own choice and at its own expense.

(iv)If Amgen elects not to settle, or bring any action or proceeding as
described in Section 10.4(b)(iii), then it will notify Arrowhead thereof and
Arrowhead may bring such suit or other action against any person or entity
engaged in a Product Infringement of the Arrowhead Product Patents or Joint
Patents, in its own name and entirely under its own direction and control,
subject to the following.  Arrowhead shall consult with Amgen and take any Amgen
comments into good faith consideration with respect to the infringement, claim
construction, or defense of the validity or enforceability of any claim in any
Arrowhead Product Patent or Joint Patent.  Amgen shall provide to Arrowhead
reasonable assistance in such enforcement pursuant to this Section 10.4(b)(iv),
at Arrowhead’s request and expense, including joining such action as a party
plaintiff if requested by Arrowhead or required by applicable Laws to pursue
such action.  Amgen shall have the right to participate and be represented in
any such suit by its own counsel at its own expense with respect to a Product
Infringement.  No settlement of any such action or proceeding which restricts
the scope, or adversely affects the enforceability, of any Arrowhead Product
Patent or Joint Patent, or imposes on Amgen any restrictions, obligations or
other liabilities, shall be entered into by Arrowhead without the prior written
consent of Amgen, which consent shall not be unreasonably withheld, conditioned,
or delayed.  Arrowhead shall not knowingly take any action during such
litigation of any Arrowhead Product Patent or Joint Patent that would materially
and adversely affect them, without Amgen’s prior written consent, which shall
not be unreasonably withheld, delayed, or conditioned.  Notwithstanding the
foregoing, Arrowhead will not have the right to enforce or settle any such
action or proceeding if Amgen has a good faith belief that enforcement of such
Arrowhead Product Patent or Joint Patent in such circumstances could
unreasonably jeopardize the rights licensed to Amgen under such Patent.

(v)Notwithstanding Section 10.4(b)(ii) or (iv), if a Third Party submits an
application to the appropriate Regulatory Authority for approval to sell a drug
product, and supports the application with any safety, efficacy, or other data
that either Party has generated in Developing a Licensed Compound or Licensed
Product, then the following will apply:

(1)if a Party receives from the Third Party a notice alleging that the Third
Party’s manufacture, use, or sale of the drug product does not infringe an
Arrowhead Patent, or that such Patent is invalid or unenforceable (such as a
certification under 21 U.S.C. §§ 355(b)(2)(A)(iv) or 355(j)(2)(A)(vii)(IV), 21
C.F.R. §§ 314.94 or 314.95, 42 U.S.C. § 262(l), or

30.

. Confidential

--------------------------------------------------------------------------------

 

under any other law anywhere in the world that by its effect permits a Third
Party to support its application for approval with any safety, efficacy, or
other data generated in Developing a Licensed Compound or Licensed Product),
then the Party receiving the notice will provide it to the other Party via
facsimile and overnight courier as soon as practicable and at least within five
(5) days after receiving the notice.

(2)Arrowhead will have the first right, but not the obligation, to institute and
control (where Arrowhead is a plaintiff) or defend and control (where Arrowhead
is a defendant) an action before any government or private tribunal against the
Third Party concerning the infringement, validity, and enforceability of any
Arrowhead Platform Patent and to settle any claims in connection with such
Patents.  Amgen will have the first right, but not the obligation, to institute
and control (where Amgen is a plaintiff) or defend and control (where Amgen is a
defendant) an action before any government or private tribunal against the Third
Party concerning the infringement, validity, and enforceability of any Arrowhead
Product Patent and to settle any claims in connection with such Patents.  If the
applicable Party decides not to institute (or defend, as applicable) such
action, such Party will give notice to the other Party of its decision within
twenty (20) days of the deadline for initiating the action (or, if such Party is
defending the action, within twenty (20) days of any deadline required to
maintain the action), upon receipt of which the other Party may institute (or
defend, as applicable) and control such action.  Each Party will cooperate fully
with the other Party in such actions and will provide reasonable assistance
(including making available to such other Party documents possessed by such
Party that are reasonably required by such other Party and making available
personnel for interviews and testimony) in any actions undertaken in accordance
with this Section 10.4(b)(v).  At the controlling Party’s request, the other
Party agrees to join any such action, or, in the case of Arrowhead, to use
reasonable efforts to cause any Third Party licensor under any license agreement
between Arrowhead and such Third Party pursuant to which Arrowhead has obtained
rights to any Arrowhead Licensed Technology, including the agreements set forth
on Exhibit E, to join any such action, for the purpose of establishing
standing.  Each Party will have the right to approve any settlement under
Section 10.4(b)(v) that would adversely affect the Arrowhead Patents or result
in any liability, restriction, obligation or admission on behalf of such Party,
such approval not to be unreasonably withheld, conditioned, or delayed.  Any
recovery, by settlement or otherwise, realized as a result of such litigation
will be allocated in accordance with Section 10.4(d).

(c)Settlement.  Neither Party shall settle any claim, suit or action that it
brought under Section 10.4(b) without the prior written consent of the other
Party, not to be unreasonably withheld, delayed, or conditioned.  Nothing in
this Article 10 shall require such other Party to consent to any settlement that
is reasonably anticipated by such other Party to have a material and adverse
impact upon any Arrowhead Patents or Joint Patents.

(d)Expenses and Recoveries.  The enforcing Party bringing a claim, suit or
action under Section 10.4(b) shall be solely responsible for any expenses
incurred by such Party as a result of such claim, suit or action.  If such Party
recovers monetary damages in such claim, suit or action, such recovery shall
first be allocated to the reimbursement of any expenses incurred by the Parties
in such litigation (including, for this purpose, a reasonable allocation of
expenses of internal counsel).  If such recovery is insufficient to cover all
such costs and expenses of both Parties, it shall be shared in proportion to the
total of such costs and expenses incurred by each

31.

. Confidential

--------------------------------------------------------------------------------

 

Party.  If after such reimbursement any funds remain from such damages or other
sums recovered, if Amgen brought such suit, such remaining funds shall [***].

(e)Infringement Other Than a Product Infringement.  For any and all infringement
of any Arrowhead Patents or Joint Patents other than a Product Infringement, as
between the Parties, (i) Arrowhead shall have the sole and exclusive right to
bring an appropriate suit or other action against any person or entity engaged
in such other infringement of an Arrowhead Patent, in its sole discretion, and
shall bear all related expenses and retain all related recoveries, and (ii) each
Party shall have the right to bring an appropriate suit or other action against
any person or entity engaged in such other infringement of a Joint Patent, in
its sole discretion, and shall bear all related expenses and retain all related
recoveries, and the other Party shall provide reasonable assistance in such
enforcement action, including joining such action as a party plaintiff if
required by applicable Laws to pursue such action, at the request and expense of
the Party bringing the suit or action.  

10.5Patents Licensed From Third Parties.  Each Party’s rights under this Article
10 with respect to the prosecution, maintenance and enforcement of any Arrowhead
Patent that is licensed by Arrowhead from a Third Party shall be subject to the
rights of such Third Party to prosecute, maintain and enforce such Patent.

10.6Infringement of Third Party Rights in the Territory.  If any Licensed
Compound or Licensed Product used or sold by Amgen, its Affiliates or
sublicensees becomes the subject of a Third Party’s claim or assertion of
infringement of a Patent granted by a jurisdiction within the Territory, Amgen
shall promptly notify Arrowhead and the Parties shall agree on and enter into a
“common interest agreement” wherein the Parties agree to their shared, mutual
interest in the outcome of such potential dispute, and thereafter, the Parties
shall promptly meet to consider the claim or assertion and the appropriate
course of action.  Amgen shall be solely responsible for the defense of any such
infringement claims, provided that Amgen shall provide to Arrowhead the ability
to join such action, at Arrowhead’s request and expense, to pursue such action
in which a patent asserted by a Third Party under this Section 10.6, claims (a)
the composition of matter or use, sale, offer for sale, or importation in any
and all fields of any Licensed Compound or Licensed Product or (b) the
manufacture of any such Licensed Compound or Licensed Product using the process
employed by Arrowhead as of the Effective Date (any such patent, “Subject
Patent”).  To the extent directly related to the Subject Patent, Amgen shall
keep Arrowhead regularly informed of the status and progress of any action to
the extent involving a Subject Patent, shall reasonably consider Arrowhead’s
comments on any such action with respect to such Subject Patent, including
determination of litigation strategy and filing of material papers to the
competent court.  In addition, Amgen shall provide Arrowhead with drafts of all
material papers to be filed with the court to the extent directly related to the
Subject Patent and shall in good faith incorporate all reasonable comments
thereto by Arrowhead before filing such papers.

10.7Parties’ Patent Rights.  If any Arrowhead Patent or Joint Patent becomes the
subject of any proceeding commenced by a Third Party within the Territory in
connection with an opposition, reexamination request, action for declaratory
judgment, nullity action, interference, inter partes review, or other attack
upon the validity, title or enforceability thereof (except insofar as such
action is a counterclaim to or defense of, or accompanies a defense of, an
action for infringement against a Third Party under Section 10.4, in which case
the provisions of Section 10.4

32.

. Confidential

--------------------------------------------------------------------------------

 

shall govern), then Arrowhead shall control such defense with respect to the
Arrowhead Platform Patents and Amgen shall control such defense with respect to
the Arrowhead Product Patents and Joint Patents.  The defending Party shall be
responsible for all costs and expenses incurred by such Party under this Section
10.7.  The defending Party shall provide to the other Party copies of any papers
relating to any such opposition, reexamination request, action for declaratory
judgment, nullity action, interference or other attack upon any Arrowhead
Platform Patents, Arrowhead Product Patents or Joint Patents, as applicable,
reasonably in advance of their being filed or promptly upon their being
received, including draft filings reasonably in advance of their being filed so
that the other Party can comment and provide input with respect to such draft
filings.  The defending Party agrees to discuss and consider in good faith any
changes reasonably requested by the other Party to such papers, including draft
filings, promptly upon their being received, toward the objective of optimizing
overall patent protection for Licensed Compounds or the Licensed Product.  The
defending Party shall permit the other Party to participate in the proceeding
for an Arrowhead Platform Patent, Arrowhead Product Patent or Joint Patent, as
applicable, to the extent permissible under applicable Laws, and to be
represented by its own counsel in such proceeding, at such other Party’s
expense.  If the defending Party decides that it does not wish to defend against
such action, then the other Party shall have a backup right to assume defense of
such Third Party action at its own expense.  Any awards or amounts received in
defending any such Third Party action shall be allocated between the Parties as
provided in Section 10.4(d).

10.8Patent Term Extension.  In the event Amgen desires to seek a patent term
extension (including any pediatric exclusivity extensions as may be available)
or supplemental protection certificate or their equivalents in any country for
any Arrowhead Product Patent or Joint Patent, then the Parties shall meet and
discuss such request in good faith, provided that Amgen shall have the final
decision-making authority with respect thereto. In the event Amgen desires to
seek any of the foregoing extensions for any Arrowhead Platform Patent, then the
Parties shall meet and discuss such request in good faith and Arrowhead will not
unreasonably withhold consent to such extension, provided that it shall not be
unreasonable for Arrowhead to withhold its consent if such extension would
materially adversely affect such Arrowhead Platform Patent or Arrowhead’s or its
licensee’s development or commercialization of compounds covered by such
Arrowhead Platform Patent.

10.9Regulatory Data Protection.  To the extent required by or permitted by Law,
Amgen will, at its sole discretion, decide whether to list with the applicable
Regulatory Authorities during the Term any applicable Arrowhead Product Patents
claiming any Licensed Compound or Licensed Product that Amgen intends to, or has
begun to, Commercialize, and that has become the subject of a Regulatory
Approval Application submitted to FDA.  In the event Amgen desires to include in
such listing any Arrowhead Platform Patent, then the Parties shall meet and
discuss such request in good faith and Arrowhead will not unreasonably withhold
consent to such listing, provided that it shall not be unreasonable for
Arrowhead to withhold its consent if such extension would materially adversely
affect such Arrowhead Platform Patent.  Such listings may include all so called
“Orange Book” listings required under the Hatch-Waxman Act or listing of Patents
as provided in the patent dispute resolution procedures of the Biologics Price
Competition and Innovation Act of 2009 or under 42 U.S.C. § 262(l) or similar
provisions in the Territory during the Term.  Prior to such decision on
listings, the Parties will meet to evaluate and identify all applicable Patents
to be listed and Amgen shall reasonably incorporate and address suggestions
provided by Arrowhead as to the listing or non-listing of any applicable
Patents.

33.

. Confidential

--------------------------------------------------------------------------------

 

Article 11
REPRESENTATIONS AND WARRANTIES; COVENANTS; DISCLAIMERS

11.1Mutual Representations and Warranties.  Each Party hereby represents and
warrants to the other Party as follows:

(a)as of the Effective Date, it is a corporation duly organized, validly
existing, and in good standing under the Laws of the jurisdiction in which it is
incorporated; and

(b)as of the Effective Date, (i) it has the corporate power and authority and
the legal right to enter into this Agreement and perform its obligations
hereunder; (ii) it has taken all necessary corporate action on its part required
to authorize the execution and delivery of this Agreement and the performance of
its obligations hereunder; and (iii) this Agreement has been duly executed and
delivered on behalf of such Party, and constitutes a legal, valid, and binding
obligation of such Party that is enforceable against it in accordance with its
terms.

11.2Additional Representations and Warranties of Arrowhead.  Arrowhead
represents and warrants to Amgen, as of the Effective Date, as follows:

(a)Arrowhead has (i) the right under the Arrowhead Licensed Technology to grant
the licenses to Amgen as purported to be granted pursuant to this Agreement,
(ii) sufficient legal or beneficial title in the Arrowhead Licensed Technology
to grant the licenses to Amgen as purported to be granted pursuant to this
Agreement, and (iii) not granted any right or license to any Third Party under
the Arrowhead Licensed Technology that would conflict or interfere with any of
the rights and licenses granted to Amgen hereunder;

(b)Arrowhead owns all right, title, and interest in the Arrowhead Patents
(including those set forth on Exhibit C) except for the Arrowhead Patents set
forth on Exhibit D, which Patent rights Arrowhead has licensed from Third
Parties pursuant to the corresponding agreements set forth on Exhibit E and such
licensed rights are sufficient to grant the rights purported to be granted to
Amgen under this Agreement;

(c)no lien, encumbrance, or security interest (including in connection with any
indebtedness) exists in the Arrowhead Patents in favor of any creditor;

(d)(i) all existing agreements between Arrowhead and any Third Party under which
Arrowhead receives a license under any intellectual property rights relating to
the Arrowhead Licensed Technology are listed in Exhibit E, (ii) such agreements
were made available to Amgen by Arrowhead, and were true, accurate and complete
copies of such agreements, and have not been modified, supplemented or amended
since the date they were made available to Amgen; (iii) each of such agreements
is in full force and effect; and (iv) Arrowhead is not in material breach of any
such agreements, and, to its Knowledge, no other party to any such agreements is
in material breach thereof, in each respect in, any manner that would give such
other party the right to terminate such agreements;

(e)no written communications have been received by Arrowhead from any Third
Parties that allege, and there is no pending or threatened litigation as of the
Effective Date that alleges, either (x) that any Arrowhead Patent in existence
as of the Effective Date is, or for

34.

. Confidential

--------------------------------------------------------------------------------

 

any patent application included in the Arrowhead Patents in existence as of the
Effective Date, if issued, would be, invalid or unenforceable or (y) the use of
Arrowhead Licensed Technology or the manufacture, use, sale, offer for sale or
importation of the Licensed Compounds, Licensed Products or products made using
Arrowhead Licensed Technology infringes or misappropriates or would infringe or
misappropriate any right of any Third Party, and, to the Knowledge of Arrowhead,
no Third Party (i) is infringing any Arrowhead Patents in existence as of the
Effective Date or has misappropriated any Arrowhead Know-How in the Arrowhead
Licensed Technology or (ii) has challenged the ownership, scope, duration,
validity, enforceability, priority or right to use any Arrowhead Patents in
existence as of the Effective Date (including, by way of example, through the
institution of or written threat of institution of interference, reexamination,
protest, opposition, derivation, nullity or similar invalidity proceeding before
the U.S. Patent and Trademark Office or any analogous foreign entity) or any
Arrowhead Know-How in existence as of the Effective Date;

(f)each of the issued Patents, and any currently pending Patent application or
Patent application from which any such Patent has issued, in each case within
the Arrowhead Patents in existence as of the Effective Date, (i) has been
prosecuted in compliance with all applicable rules, policies, and procedures of
the U.S. Patent and Trademark Office in all material respects, and (ii) is
subsisting;

(g)Arrowhead has disclosed to Amgen all Third Party issued Patents identified as
relevant by counsel to Arrowhead in any freedom to operate or patentability
searches or opinions relating to the Arrowhead Licensed Technology in existence
as of the Effective Date in the Territory;

(h)all of Arrowhead’s and its Affiliates’ employees and officers involved in
development of the Licensed Technology have been obligated to assign to
Arrowhead or such Affiliate, as the case may be, all inventions claimed in the
Patents in such Arrowhead Licensed Technology and to maintain as confidential
the Confidential Information of Arrowhead or such Affiliate, as the case may be;

(i)all inventors of any inventions included within the Arrowhead Patents owned
by Arrowhead have assigned their entire right, title, and interest in and to
such inventions and the corresponding Patents to Arrowhead and have been listed
in such Patents as inventors;

(j)neither the execution and delivery of this Agreement nor the performance
hereof by Arrowhead requires Arrowhead to obtain any permits, authorizations or
consents from any Governmental Authority or from any other person, firm or
corporation, and such execution, delivery and performance will not result in the
breach of or give rise to any right of termination, rescission, renegotiation or
acceleration under, or trigger any other rights under, any agreement or contract
to which Arrowhead is a party or to which it may be subject that relates to the
Arrowhead Licensed Technology;

(k)there are no pending actions, claims, investigations, suits or proceedings
against Arrowhead or its Affiliates, at law or in equity, or before or by any
Governmental Authority, and neither Arrowhead nor any Affiliate has received any
written notice regarding any pending or threatened actions, claims,
investigations, suits or proceedings against Arrowhead or

35.

. Confidential

--------------------------------------------------------------------------------

 

such Affiliate, at law or in equity, or before or by any Governmental Authority,
in either case with respect to the Arrowhead Licensed Technology; and

(l)Arrowhead Licensed Technology has not been created or developed using
government funding that grants rights to step-in, seize, restrict or otherwise
compromise the ability of Arrowhead to use such technology or to grant to Amgen
the rights purported to be granted hereunder.

11.3Mutual Covenants.

(a)No Debarment.  In the course of the Development of Licensed Compounds and
Licensed Products, each Party shall not knowingly use any employee or consultant
who has ever been debarred or is the subject of debarment or convicted of a
crime for which an entity or person could be debarred (including by the FDA
under 21 U.S.C. § 335a (or subject to a similar sanction of any other
Governmental Authority)).  Each Party shall notify the other Party promptly upon
becoming aware that any of its employees or consultants has been debarred or is
the subject of debarment proceedings by any Regulatory Authority.

(b)Compliance.  Each Party and its Affiliates shall comply in all material
respects with all applicable Laws in the Development, Manufacture, and
Commercialization of Licensed Compounds and Licensed Products performed under
this Agreement, including the statutes, regulations and written directives of
the FDA, the EMA and any Regulatory Authority having jurisdiction in the
Territory, the FD&C Act, the Prescription Drug Marketing Act, the Federal Health
Care Programs Anti-Kickback Law, 42 U.S.C. § 1320a-7b(b), the statutes,
regulations and written directives of Medicare, Medicaid and all other health
care programs, as defined in 42 U.S.C. § 1320a-7b(f), and the Foreign Corrupt
Practices Act of 1977, each as may be amended from time to time.

11.4Additional Covenants.

(a)Arrowhead represents and warrants to and covenants with Amgen that all of
Arrowhead’s employees and officers involved in research and development of the
Arrowhead Licensed Technology, Licensed Compounds, or Licensed Products shall be
obligated to assign to Arrowhead all inventions relating to such Arrowhead
Licensed Technology, Licensed Compounds, or Licensed Products and to maintain as
confidential the Confidential Information of Arrowhead;

(b)Amgen represents and warrants to and covenants with Arrowhead that all of
Amgen’s employees and officers involved in Development of the Licensed Compounds
or the Licensed Product shall be obligated to assign to Amgen all inventions
relating to such Licensed Compounds or Licensed Products and to maintain as
confidential the Confidential Information of Amgen;

(c)Arrowhead represents and warrants to and covenants with Amgen that Arrowhead
shall not sell, assign, or otherwise transfer to any person (other than any
Affiliate of Arrowhead) any Arrowhead Patents (or agree to do any of the
foregoing) in any manner that would be inconsistent with the rights and licenses
granted to Amgen under this Agreement, except to the extent permitted by, and in
compliance with, Section 16.6; and

36.

. Confidential

--------------------------------------------------------------------------------

 

(d)Arrowhead represents and warrants to and covenants with Amgen that Arrowhead
shall not grant to any Third Party any right or license under the Arrowhead
Licensed Technology that is within the scope of licenses granted to Amgen under
Section 4.4 or would breach Article 3.

11.5Disclaimer.  Amgen understands that the Licensed Compounds and Licensed
Products will be the subject of research and development and that Arrowhead
cannot assure the safety or usefulness of any Licensed Compound or Licensed
Product.  In addition, Arrowhead makes no warranties except as set forth in this
Article 11 concerning the Arrowhead Licensed Technology.  EXCEPT AS EXPRESSLY
STATED IN THIS AGREEMENT, NO REPRESENTATIONS OR WARRANTIES WHATSOEVER, WHETHER
EXPRESS OR IMPLIED, INCLUDING WARRANTIES OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, NON-INFRINGEMENT, OR NON-MISAPPROPRIATION OF THIRD PARTY
INTELLECTUAL PROPERTY RIGHTS, ARE MADE OR GIVEN BY OR ON BEHALF OF A PARTY, AND
ALL REPRESENTATIONS AND WARRANTIES, WHETHER ARISING BY OPERATION OF LAW OR
OTHERWISE, ARE HEREBY EXPRESSLY EXCLUDED.  Without limiting the generality of
the foregoing, (i) neither Party represents or warrants as to the success of any
study or test conducted by such Party pursuant to this Agreement or the safety
or usefulness for any purpose of the technology, right or materials it provides
hereunder, or that either Party will be successful in obtaining any patents
rights, or that any patents will issue based on a pending application; and (ii)
each Party specifically disclaims any guarantee that the Licensed Compounds or
Licensed Products will be successful, in whole or in part

11.6Knowledge Standard.  “Knowledge” means, as applied to a Party in this
Article 11, the actual knowledge, as of the Effective Date, of a Party’s
executive officers or personnel with primary responsibility for the applicable
subject matter exercising reasonably diligent inquiry.

Article 12
INDEMNIFICATION

12.1Indemnification by Arrowhead.  Arrowhead shall defend, indemnify, and hold
Amgen and its Affiliates and their respective officers, directors, employees,
and agents (the “Amgen Indemnitees”) harmless from and against any and all Third
Party claims, suits, proceedings, damages, expenses (including court costs and
reasonable attorneys’ fees and expenses) and recoveries (collectively, “Claims”)
to the extent that such Claims arise out of, are based on, or result from (a)
the breach of any of Arrowhead’s obligations under this Agreement, including
Arrowhead’s representations, warranties, and covenants set forth herein, (b) the
performance by or on behalf of Arrowhead or its Affiliates or licensees of
Arrowhead’s obligations under this Agreement or the development, manufacture, or
commercialization by Arrowhead, its Affiliates or licensees (other than Amgen,
its Affiliates or Sublicensees) of products containing RNAi Molecules solely to
the extent such Claim is based on the use of the Arrowhead Licensed Technology
(excluding in all cases Claims covered by the scope of 12.2) by Arrowhead, its
Affiliates or licensees (other than Amgen, its Affiliates or Sublicensees) in
connection with such development, manufacture or commercialization by such
parties of such products, or (c) the willful misconduct or negligent acts of
Arrowhead or its Affiliates in performing under this Agreement.  The foregoing
indemnity obligation shall not apply to the extent that (i) the Amgen
Indemnitees fail to comply with the indemnification procedures set forth in
Section 12.3 and Arrowhead’s

37.

. Confidential

--------------------------------------------------------------------------------

 

defense of the relevant Claims is actually prejudiced by such failure, or (ii)
any Claim arises from, is based on, or results from any activity set forth in
Section 12.2(b) or 12.2(c) for which Amgen is obligated to indemnify the
Arrowhead Indemnitees under Section 12.2.

12.2Indemnification by Amgen.  Amgen shall defend, indemnify, and hold Arrowhead
and its Affiliates and their respective officers, directors, employees, and
agents (the “Arrowhead Indemnitees”) harmless from and against any and all
Claims to the extent that such Claims arise out of, are based on, or result from
(a) the Development, Manufacture or Commercialization of Licensed Compounds or
the Licensed Products by or on behalf of Amgen or its Affiliates or
Sublicensees, including Claims based upon product liability and patent
infringement, (b) the breach of any of Amgen’s obligations under this Agreement,
including Amgen’s representations, warranties, and covenants set forth herein,
(c) the willful misconduct or negligent acts of Amgen or its Affiliates in
performing under this Agreement, or (d) the infringement of any Third Party
Patent or misappropriation of any Third Party Information, to the extent that
such infringement or misappropriation is attributable directly to any
Collaboration Target (including any use thereof) as a result of Arrowhead or any
of its Affiliates performing activities in accordance with Amgen’s direction
pursuant to the Research Program (it being understood that the foregoing clause
(d) shall only apply to the extent Amgen dictates a particular way to perform
the activities or the activities are performed in a customary manner and without
knowledge of any infringement or misappropriation by Arrowhead and its
Affiliates).  The foregoing indemnity obligation shall not apply to the extent
that (i) the Arrowhead Indemnitees fail to comply with the indemnification
procedures set forth in Section 12.3 and Amgen’s defense of the relevant Claims
is actually prejudiced by such failure, or (ii) any Claim arises from, is based
on, or results from any activity set forth in Section 12.1(b) or 12.1(c) for
which Arrowhead is obligated to indemnify the Amgen Indemnitees under Section
12.1.

12.3Indemnification Procedures.  The Party claiming indemnity under this Article
12 (the “Indemnified Party”) shall give written notice to the Party from whom
indemnity is being sought (the “Indemnifying Party”) promptly after learning of
such Claim.  The Indemnified Party shall provide the Indemnifying Party with
reasonable assistance, at the Indemnifying Party’s expense, in connection with
the defense of the Claim for which indemnity is being sought and, if the
Indemnifying Party has failed to assume defense of such Claim and the
Indemnified Party has assumed and is conducting the defense of the Claim, the
Indemnifying Party shall provide the Indemnified Party with reasonable
assistance, at the Indemnifying Party’s expense, in connection with the defense
of the Claim for which the indemnity is being sought.  The Indemnified Party may
participate in and monitor such defense with counsel of its own choosing at its
sole expense; provided, however, the Indemnifying Party shall have the right to
assume and conduct the defense of the Claim with counsel of its choice.  The
Indemnifying Party shall not settle any Claim without the prior written consent
of the Indemnified Party, not to be unreasonably withheld, conditioned or
delayed.  For clarity, the Indemnified Party may freely withhold its consent to
a settlement of a claim with respect to Claims if (i) such settlement does not
include a complete release from liability of the Indemnified Party or if such
settlement would involve undertaking an obligation (including the payment of
money by an Indemnified Party), (ii) would bind or impair the Indemnified Party
or (iii) includes any admission of wrongdoing or that any intellectual property
or proprietary right of the Indemnified Party or this Agreement is invalid,
narrowed in scope or unenforceable.  So long as the Indemnifying Party is
actively defending the Claim in good faith, the Indemnified Party shall not
settle or compromise any such Claim without the prior written consent of the

38.

. Confidential

--------------------------------------------------------------------------------

 

Indemnifying Party.  If the Indemnifying Party does not assume and conduct the
defense of the Claim as provided above, (a) the Indemnified Party may defend
against, consent to the entry of any judgment, or enter into any settlement with
respect to such Claim in any manner the Indemnified Party may deem reasonably
appropriate (and the Indemnified Party need not consult with, or obtain any
consent from, the Indemnifying Party in connection therewith), and (b) the
Indemnifying Party shall remain responsible to indemnify the Indemnified Party
as provided in this Article 12.  

12.4Limitation of Liability.  NEITHER PARTY SHALL BE LIABLE TO THE OTHER FOR ANY
SPECIAL, CONSEQUENTIAL, INCIDENTAL, PUNITIVE, OR INDIRECT DAMAGES ARISING FROM
OR RELATING TO ANY BREACH OF THIS AGREEMENT, REGARDLESS OF ANY NOTICE OF THE
POSSIBILITY OF SUCH DAMAGES.  NOTWITHSTANDING THE FOREGOING, NOTHING IN THIS
SECTION 12.4 IS INTENDED TO OR SHALL LIMIT OR RESTRICT THE INDEMNIFICATION
RIGHTS OR OBLIGATIONS OF ANY PARTY UNDER SECTION 12.1 OR 12.2 WITH RESPECT TO
THIRD PARTY CLAIMS, OR DAMAGES AVAILABLE FOR A PARTY’S BREACH OF CONFIDENTIALITY
OBLIGATIONS IN ARTICLE 13 OR ITS OBLIGATIONS IN SECTIONS 3.1 AND 3.3.

12.5Insurance.  Each Party shall procure and maintain insurance (or self-insure
sufficiently to provide materially the same level and type of protection)
adequate to cover its obligations hereunder during the Term and consistent with
normal business practices of companies similarly situated.  It is understood
that such insurance shall not be construed to create a limit of either Party’s
liability with respect to its indemnification obligations under this Article
12.  Each Party shall provide the other Party with written evidence of such
insurance upon request.  

Article 13
CONFIDENTIALITY

13.1Confidentiality.  Each Party agrees that, during the Term and for a period
of [***] years thereafter, it shall keep confidential and shall not publish or
otherwise disclose and shall not use for any purpose other than as provided for
in this Agreement (which includes the exercise of any rights or the performance
of any obligations hereunder) any Confidential Information furnished to it by
the other Party pursuant to this Agreement, except to the extent expressly
authorized by this Agreement or otherwise agreed in writing by the
Parties.  Each Party will use at least the same standard of care as it uses to
protect proprietary or confidential information of its own (but no less than
reasonable care) to ensure that its employees, agents, consultants, contractors
and other representatives do not disclose or make any unauthorized use of the
Confidential Information of the other Party.  Each Party will promptly notify
the other upon discovery of any unauthorized use or disclosure of the
Confidential Information of the other Party.  The foregoing confidentiality and
non-use obligations shall not apply to any portion of the other Party’s
Confidential Information that:

(a)was already known to the receiving Party or any of its Affiliates, other than
by previous disclosure of the disclosing Party or any of its Affiliates, at the
time of disclosure by the other Party;

39.

. Confidential

--------------------------------------------------------------------------------

 

(b)was generally available to the public or otherwise part of the public domain
at the time of its disclosure to the receiving Party;

(c)becomes generally available to the public or otherwise part of the public
domain after its disclosure and other than through any act or omission of the
receiving Party in breach of this Agreement;

(d)was disclosed to the receiving Party or any of its Affiliates on a
non-confidential basis by a Third Party who is not known by the Receiving Party
after due inquiry to be subject to an obligation of confidentiality to the other
Party; or

(e)was independently discovered or developed by the employees, subcontractors,
consultants or agents of the receiving Party or any of its Affiliates without
use of the other Party’s Confidential Information, as evidenced by a
contemporaneous writing.

13.2Authorized Disclosure.  Notwithstanding the obligations set forth in Section
13.1, a Party may disclose the other Party’s Confidential Information and the
terms of this Agreement to the extent:

(a)such disclosure is reasonably necessary (i) to comply with the requirements
of Regulatory Authorities with respect to obtaining and maintaining Regulatory
Approval of a Licensed Product; or (ii) for prosecuting or defending litigation
as contemplated by this Agreement;

(b)such disclosure is reasonably necessary to its employees, agents,
consultants, contractors, licensees or sublicensees on a need-to-know basis for
the sole purpose of performing its obligations or exercising its rights under
this Agreement; provided that in each case, the disclosees are bound by written
obligations of confidentiality and non-use consistent with those contained in
this Agreement;

(c)such disclosure is reasonably necessary to any bona fide potential or actual
investor, acquirer, merger partner, licensee, sublicensee, or other financial or
commercial partner for the sole purpose of evaluating an actual or potential
investment, acquisition or other business relationship; provided that in
connection with such disclosure, such Party shall inform each disclosee of the
confidential nature of such Confidential Information and, in each case, the
disclosees are bound by written obligations of confidentiality and non-use
consistent with those contained in this Agreement; and provided further, that no
financial terms shall be disclosed to any such potential investor, acquirer or
partner if it has a competing product to any Licensed Compound or Licensed
Product; or

(d)such disclosure is reasonably necessary to comply with applicable Laws,
including regulations promulgated by applicable security exchanges, court order,
administrative subpoena or order.

Notwithstanding the foregoing, in the event a Party is required to make a
disclosure of the other Party’s Confidential Information pursuant to Section
13.2(a) or 13.2(d), such Party shall promptly notify the other Party of such
required disclosure and shall use reasonable efforts to obtain, or to assist the
other Party in obtaining, a protective order preventing or limiting the required
disclosure.  

40.

. Confidential

--------------------------------------------------------------------------------

 

Any information disclosed pursuant to Section 13.2(a) through Section 13.2(d)
shall still be deemed Confidential Information and subject to the restrictions
set forth in this Agreement, including the foregoing provisions of Article 13.

13.3Technical Publication.  During the Term, neither Party may publish peer
reviewed manuscripts, or give other forms of public disclosure such as abstracts
and presentations, of results of studies carried out under this Agreement,
without the opportunity for prior review by the other Party, and subject to this
Section 13.3, below, except to the extent required by applicable Laws; provided,
however, that Amgen will have the sole right (without Arrowhead’s consent) to
publish and make scientific presentations with respect to Licensed Compounds or
Licensed Products or make other public disclosures regarding any such Licensed
Compounds or Licensed Products, and Arrowhead will not do so without Amgen’s
prior written consent, except as required by applicable Law.  No publication
shall include the other Party’s Confidential Information without the prior
written consent of such other Party.  A Party seeking publication shall provide
the other Party the opportunity to review and comment on any proposed
publication (or where a copy of such publication or presentation is not
available at such time, a draft or outline of such publication or description of
such presentation) that relates to an RNAi Molecule directed to the
Collaboration Target or any Licensed Compound or Licensed Product, at least
[***] days prior to its intended submission for publication.  The other Party
shall provide the Party seeking publication with its comments in writing, if
any, as promptly as practicable after receipt of such proposed publication.  The
Party seeking publication shall consider in good faith any comments thereto
provided by the other Party and shall comply with the other Party’s request to
remove any and all of such other Party’s Confidential Information from the
proposed publication.  In addition, the Party seeking publication shall delay
the submission for a period up to [***] days in the event that the other Party
can demonstrate reasonable need for such delay, including the preparation and
filing of a patent application (or, in the case that a Party has a compelling
business justification, for a longer period reasonably selected by that
Party).  Each Party agrees to acknowledge the contributions of the other Party
and its employees in all publications as scientifically appropriate.

13.4Publicity; Terms of this Agreement.

(a)The Parties agree that the terms of this Agreement are the Confidential
Information of both Parties, subject to the special authorized disclosure
provisions set forth in this Section 13.4.

(b)Public announcement of the execution of this Agreement shall be made
substantially in the form of the press release attached hereto as Exhibit F, on
or promptly after the Effective Date.

(c)After release of such press release, if either Party desires to make a public
announcement concerning the terms of this Agreement, such Party shall give
reasonable prior advance notice of the proposed text of such announcement to the
other Party for its prior review and approval (except as otherwise provided
herein).  A Party commenting on such a proposed press release shall provide its
comments, if any, within [***] after receiving the press release for
review.  Notwithstanding the foregoing, a Party shall have the right to make a
public announcement or press release announcing the achievement of each
Regulatory Approval development and regulatory milestone event set forth in
Section 9.5 (excluding, for clarity, the Initiation of Phase 3

41.

. Confidential

--------------------------------------------------------------------------------

 

Clinical Trial milestones) as it is achieved either (i) with the consent of the
other Party (not to be unreasonably withheld); (ii) where required by applicable
Laws or regulations promulgated by an applicable security exchange; or (iii) as
permitted under Section 13.2.  Except as provided in this subsection (c) or
permitted under Section 13.2, no press release shall include the other Party’s
Confidential Information without the prior written consent of such other
Party.  In relation to the other Party’s review of such an announcement, such
other Party may make specific, reasonable comments on such proposed press
release within the prescribed time for commentary.  Neither Party shall be
required to seek the permission of the other Party to repeat any information
regarding the terms of this Agreement that has already been publicly disclosed
by such Party, or by the other Party, in accordance with this Section 13.4,
provided such information remains accurate as of such time.

(d)The Parties acknowledge that either or both Parties may be obligated to file
a copy of this Agreement and summaries of the terms hereof with the U.S.
Securities and Exchange Commission or other Governmental Authority as reasonably
required to comply with applicable Laws or the rules of a nationally-recognized
securities exchange.  Each Party shall be entitled to make such filings,
provided that it requests confidential treatment of the commercial terms,
sensitive technical terms and other terms of this Agreement that a Party
reasonably deems sensitive or competitive to the extent such confidential
treatment is reasonably available to such Party; provided that the foregoing
obligation to request confidential treatment shall not apply with respect to any
disclosure of this Agreement by either Party to the U.S. Internal Revenue
Service or similar Governmental Authority outside the U.S.  In the event of any
such filing, each Party will provide the other Party with a copy of this
Agreement and related filings marked to show provisions for which such Party
intends to seek confidential treatment and shall reasonably consider and
incorporate the other Party’s comments thereon to the extent consistent with the
legal requirements and the rules of any nationally recognized securities
exchange, with respect to the filing Party, governing disclosure of material
agreements and material information to be publicly filed.

13.5Equitable Relief.  Each Party acknowledges that its breach of this Article
13 may cause irreparable harm to the other Party, which cannot be reasonably or
adequately compensated in damages in an action at law.  By reasons thereof, each
Party agrees that the other Party shall be entitled, in addition to any other
remedies it may have under this Agreement or otherwise, to seek preliminary and
permanent injunctive and other equitable relief to prevent or curtail any actual
or threatened breach of the obligations relating to Confidential Information set
forth in this Article 13 by the other Party.

13.6Attorney-Client Privilege.  Neither Party is waiving, nor will be deemed to
have waived or diminished, any of its attorney work product protections,
attorney-client privileges or similar protections and privileges recognized
under the applicable law of any jurisdiction as a result of disclosing
information pursuant to this Agreement, or any of its Confidential Information
(including Confidential Information related to pending or threatened litigation)
to the receiving Party, regardless of whether the disclosing Party has asserted,
or is or may be entitled to assert, such privileges and protections.  The
Parties may become joint defendants in proceedings to which the information
covered by such protections and privileges relates and may determine that they
share a common legal interest in disclosure between them that is subject to such
privileges and protections, and in such event, may enter into a joint defense
agreement setting forth, among other things, the foregoing principles, but are
not obligated to do so.

42.

. Confidential

--------------------------------------------------------------------------------

 

Article 14
TERM AND TERMINATION

14.1Term.  This Agreement shall become effective on the Effective Date and,
unless earlier terminated pursuant to this Article 14, shall remain in effect
until (a) the expiration of the Option Period (including any extensions
thereto), or (b) if Amgen exercises the Option, until the last expiration of the
Royalty Term for Licensed Products (the “Term”).

14.2Termination by Amgen.  Amgen may terminate this Agreement in its entirety at
any time and for any reason or for no reason upon delivery of (i) at least [***]
prior written notice to Arrowhead if no First Commercial Sale has occurred with
respect to a Licensed Product and (ii) at least [***] prior written notice to
Arrowhead if First Commercial Sale has occurred with respect to a Licensed
Product.  

14.3Termination for Breach.  Each Party (the “Non-Breaching Party”) shall have
the right, without prejudice to any other remedies available to it at law or in
equity, to terminate this Agreement in its entirety upon written notice to the
other Party if the other Party materially breaches its obligations under this
Agreement and, after receiving written notice identifying such material breach
in reasonable detail, fails to cure such material breach, or if such material
breach is not susceptible to cure within the Cure Period, fails to deliver to
the Non-Breaching Party a written plan that is reasonably calculated to resolve
such material breach, within ninety (90) days from the date of such notice (or
within thirty (30) days from the date of such notice in the event such material
breach is solely based on the breaching Party’s failure to pay any undisputed
amounts due hereunder) (the “Cure Period”).  If the Parties reasonably and in
good faith disagree as to whether there has been a material breach, the Party
that disputes that there has been a material breach may contest the allegation
in accordance with Article 15.  It is understood and acknowledged that, during
the pendency of such a Dispute, the Cure Period shall be extended by the period
of time of such pendency, all of the terms and conditions of this Agreement
shall remain in effect, and the Parties shall continue to perform all of their
respective obligations under this Agreement; provided that for any Dispute over
payment, such tolling of the Cure Period will only apply with respect to payment
of the disputed amounts and not with respect to any undisputed amounts.  Nothing
in this Section 14.3 shall limit a Party’s ability to seek remedies available
under this Agreement in law or equity.

14.4Termination for Patent Challenge.  Arrowhead may terminate this Agreement in
its entirety immediately upon written notice to Amgen if (i) Amgen or its
Affiliates (directly or indirectly) challenges the validity, enforceability or
scope of any Arrowhead Patent anywhere in the world or (ii) any Sublicensee
(directly or indirectly) challenges the validity, enforceability or scope of any
Arrowhead Patent anywhere in the world and (A) Amgen does not cause such
Sublicensee to withdraw such action or (B) Amgen does not initiate termination
of the sublicense agreement with such Sublicensee, in each case, within ten (10)
days of Amgen receiving from Arrowhead written notice of any such action being
taken by such Sublicensee.  Notwithstanding the foregoing, Arrowhead shall have
no such right to terminate this Agreement in the case of (I) Amgen’s or any of
its Affiliates’ good faith assertion that (x) any Invention claimed by a Patent
filed by or on behalf of Arrowhead as an Arrowhead Patent was an Invention of
Amgen or a Joint Invention or (y) any Invention claimed by a Joint Patent filed
by or on behalf of Arrowhead as a Joint Patent was an Invention of Amgen; (II)
Amgen’s or any of its Affiliates’ good faith assertion,

43.

. Confidential

--------------------------------------------------------------------------------

 

in the context of whether a payment of royalties is due to Arrowhead, that no
Valid Claim within the Arrowhead Patents licensed from Third Parties applies
with respect to a Licensed Product; (III) any claim made by Amgen or any of its
Affiliates or Sublicensees as a defense in any lawsuit or administrative
proceeding brought by Arrowhead; or (IV) any lawsuit, reexamination proceeding
or opposition brought by Amgen or any of its Affiliates or Sublicensees
challenging the validity or enforceability of any claim within an issued
Arrowhead Patent that does not claim the Arrowhead Licensed Technology that is
licensed to Amgen under 4.4 to exploit Licensed Compounds or Licensed Products.

14.5Consequences of Termination.

(a)Upon any termination of this Agreement pursuant to Section 14.2, 14.3, or
14.4, except as otherwise set forth in Section 14.6 and 9.7(b), all licenses and
rights granted by either Party under this Agreement shall terminate.

(b)Upon any termination of this Agreement by Amgen pursuant to Section 14.2, in
addition to the consequences provided elsewhere in this Agreement, the
provisions of Section 4.8 shall apply as if such termination was the expiration
of the Option Term.  Upon any termination of this Agreement by Amgen pursuant to
and in accordance with Section 14.3 for breach by Arrowhead, the provisions of
Section 4.8 following such termination shall not apply.

14.6Survival.  Termination or expiration of this Agreement shall not affect any
liabilities of the Parties under this Agreement that have accrued prior to the
date of termination or expiration.  Notwithstanding anything to the contrary,
the following provisions shall survive any expiration or termination of this
Agreement: Article 1, Article 12, Article 13, (for the period set forth in
Section 13.1), and Article 16 (except for Section 16.6(b) and 16.6(c)) and
Sections 2.7, 2.9, 2.11, 3.1, 3.3, 3.4, 9.5, 9.6, 9.7, 9.9, 9.10 (each such
listed section in Article 9 to the extent applicable to payments for milestone
events or sales of Licensed Products that occurred prior to the effective date
of such termination or expiration and payable by Amgen under Article 9), 10.1,
11.5, 14.5 (as applicable), 14.6, and 14.7.

14.7No Limitation on Remedies.  Notwithstanding anything to the contrary in this
Agreement, termination or expiration of this Agreement shall not relieve the
Parties of any liability or obligation which accrued hereunder prior to the
effective date of such termination or expiration nor prejudice either Party’s
right to obtain performance of any obligation.  Subject to the terms and
conditions of this Agreement, each Party shall be free to seek (without
restriction as to the number of times it may seek) damages, costs and remedies
that may be available at Law or in equity and shall be entitled to offset the
amount of any damages and costs obtained in a final, non-appealable judgment (or
judgment from which no appeal was taken within the allowable time period) of
monetary damages or costs (as permitted by this Agreement) against the other
Party against any amounts otherwise due to such other Party under this
Agreement.

Article 15
INITIAL DISPUTE RESOLUTION

15.1Disputes.  The Parties recognize that controversies or claims arising out
of, relating to or in connection with any provision of this Agreement as to
certain matters may from time to

44.

. Confidential

--------------------------------------------------------------------------------

 

time arise that relate to either Party’s rights or obligations hereunder
(collectively, “Disputes”).  It is the objective of the Parties to establish
procedures to facilitate the resolution of Disputes in an expedient manner by
mutual cooperation.  Accordingly, with respect to all Disputes, including any
alleged breach under this Agreement or any issue relating to the interpretation
or application of this Agreement, if the Parties are unable to resolve such
Dispute within [***] after such Dispute is first identified by either Party in
writing to the other, the Parties shall refer such Dispute to the Executive
Officers of the Parties for attempted resolution by good faith negotiations
prior to commencing litigation in accordance with Section 16.1.

15.2Preliminary Injunctions.  Notwithstanding anything in this Agreement to the
contrary, a Party may, at any time, seek a temporary restraining order or a
preliminary injunction from any court of competent jurisdiction in order to
prevent immediate and irreparable injury, loss, or damage on a provisional
basis.

15.3Patent Disputes.  Notwithstanding anything in this Agreement to the
contrary, any and all issues regarding the validity and enforceability of any
patent in a country within the Territory shall be determined in a court or other
tribunal, as the case may be, of competent jurisdiction under the applicable
patent laws of such country, except as to any issue that depends on the
validity, scope or enforceability of any Joint Inventions, which shall be
determined in accordance with U.S. federal law.

Article 16
MISCELLANEOUS

16.1English Language; Governing Law; Jurisdiction.  This Agreement was prepared
in the English language, which language shall govern the interpretation of, and
any dispute regarding, the terms of this Agreement.  This Agreement and all
disputes arising out of or related to this Agreement or any breach hereof shall
be governed by and construed under the laws of the State of New York, U.S.,
without giving effect to any choice of law principles that would require the
application of the laws of a different jurisdiction.  Each of the Parties hereby
irrevocably and unconditionally consents to submit to the exclusive jurisdiction
of the federal and state courts located in the State of New York for any matter
arising out of or relating to this Agreement and the transactions contemplated
hereby, and agrees not to commence any litigation relating thereto except in
such courts.  Each of the Parties hereby irrevocably and unconditionally waives
any objection to the laying of venue of any matter arising out of this Agreement
or the transactions contemplated hereby in the federal and state courts located
in the City and State of New York and hereby further irrevocably and
unconditionally waives and agrees not to plead or claim in any such court that
any such matter brought in any such court has been brought in an inconvenient
forum.  The Parties agree that a final judgment in any such matter shall be
conclusive and may be enforced in other jurisdictions by suits on the judgment
or in any other manner provided by law.  

16.2Entire Agreement; Amendment.  This Agreement, including the Exhibits hereto,
and the Stock Purchase Agreement, set forth the complete, final and exclusive
agreement and all the covenants, promises, agreements, warranties,
representations, conditions and understandings between the Parties with respect
to the subject matter hereof and supersedes, as of the Effective Date, all prior
and contemporaneous agreements and understandings between the Parties with
respect to the subject matter hereof, including the Confidentiality
Agreement.  No subsequent

45.

. Confidential

--------------------------------------------------------------------------------

 

alteration, amendment, change or addition to this Agreement shall be binding
upon the Parties unless reduced to writing and signed by an authorized officer
of each Party.

16.3Force Majeure.  Both Parties shall be excused from the performance of their
obligations under this Agreement to the extent that such performance is
prevented by force majeure and the nonperforming Party promptly provides notice
of the prevention to the other Party.  Such excuse shall be continued so long as
the condition constituting force majeure continues and the nonperforming Party
takes reasonable efforts to remove the condition.  For purposes of this
Agreement, force majeure shall include conditions beyond the control of the
Parties, including an act of God, war, terrorist act, labor strike or lock-out,
epidemic, and fire, earthquake, storm, release of radioactive material into the
environment, or like catastrophe.  Notwithstanding the foregoing, a Party shall
not be excused from making payments owed hereunder because of a force majeure
affecting such Party.  If a force majeure persists for more than ninety (90)
days, then the Parties will discuss in good faith the modification of the
Parties’ obligations under this Agreement in order to mitigate the delays caused
by such force majeure.

16.4Notices.  Any notice required or permitted to be given under this Agreement
shall be in writing, shall specifically refer to this Agreement, and shall be
addressed to the appropriate Party at the address specified below or such other
address as may be specified by such Party in writing in accordance with this
Section 16.4, and shall be deemed to have been given for all purposes (a) when
received, if hand-delivered or sent by confirmed facsimile or a reputable
courier service, or (b) five (5) Business Days after mailing, if mailed by first
class certified or registered airmail, postage prepaid, return receipt
requested.

 

If to Arrowhead:  

Arrowhead Pharmaceuticals, Inc.

 



225 S. Lake Ave Suite 1050

 



Pasadena, CA 91101
Attn: General Counsel

 



Facsimile: (626) 304-3401

 

With a copy to (which shall not constitute notice):

 

 



Gibson, Dunn & Crutcher LLP
555 Mission Street, Suite 3000
San Francisco, California 94105
Attn: Ryan A. Murr

Facsimile: (415) 374-8430

 

 

If to Amgen:  

Amgen Inc.
One Amgen Center Drive
Thousand Oaks, California 91320
Attention: Corporate Secretary

Facsimile: (805) 499-6751

 

With a copy to (which shall not constitute notice):

 

46.

. Confidential

--------------------------------------------------------------------------------

 

 



Amgen Inc.
One Amgen Center Drive
Thousand Oaks, California 91320
Attention: SVP, Business Development

Facsimile: (805) 499-6751




16.5No Strict Construction; Headings.  This Agreement has been prepared jointly
by the Parties and shall not be strictly construed against either
Party.  Ambiguities, if any, in this Agreement shall not be construed against
any Party, irrespective of which Party may be deemed to have authored the
ambiguous provision.  The headings of each Article and Section in this Agreement
have been inserted for convenience of reference only and are not intended to
limit or expand on the meaning of the language contained in the particular
Article or Section.  The use of any gender shall be applicable to all
genders.  The word “or” is used in the inclusive sense (and/or) unless the
context dictates otherwise because the subjects of the conjunction are mutually
exclusive.  The term “including” means “including without limitation,” without
limiting the generality of any description preceding such term.  The term
“shall” means “will”.

16.6Assignment.  

(a)Neither Party may assign or transfer this Agreement or any rights or
obligations hereunder without the prior written consent of the other Party,
except that a Party may make such an assignment or transfer without the other
Party’s consent (i) to an Affiliate (for so long as such entity remains an
Affiliate) or (ii) only of the entire Agreement (not just certain rights or
obligations) to a Third Party acquiror or its Affiliate in connection with a
Change of Control of such Party (such Third Party, an “Acquiror”).  Any
successor or assignee of rights or obligations permitted hereunder shall, in
writing to the other Party, expressly assume performance of such rights or
obligations.  Any permitted assignment shall be binding on the successors of the
assigning Party.  Any assignment or attempted assignment by either Party in
violation of the terms of this Section 16.6 shall be null, void and of no legal
effect.

(b)In the event of any such assignment under Section 16.6(a)(ii) in connection
with a Change of Control of Arrowhead, all intellectual property rights
(including any Information or Patents) owned or otherwise Controlled by the
Acquiror or its Affiliates (except for Arrowhead, if remaining as a separate
Affiliate or otherwise the successor entity thereto) shall be excluded from the
licenses granted to Amgen under this Agreement and the Arrowhead Research IP and
Arrowhead Licensed Technology (including in each case any such intellectual
property rights (including any Information or Patents) owned or otherwise
Controlled by such Acquiror as of the date of consummation of such transaction),
except for any Invention generated by the Acquiror or its Affiliates in
performing any activity under this Agreement.  Notwithstanding the foregoing, in
the case of either of (x) a Change of Control of Arrowhead or (y) the
acquisition by Arrowhead of all or substantially all of the business of a Third
Party (together with any entities that were Affiliates of such Third Party
immediately prior to such acquisition, a “Acquiree”), whether by merger,
consolidation, divesture, restructure, sale of stock, sale of assets or
otherwise (an “Acquisition”), to the extent that any Third Party acquirer in
such Change of Control or such Acquiree, as applicable, owns any Blocking
Patents relative to a Licensed Compound or a Licensed Product, Arrowhead shall
and hereby does grant to Amgen a non-exclusive license, for

47.

. Confidential

--------------------------------------------------------------------------------

 

no additional consideration (provided, however, that in the event that Arrowhead
would be obligated to make any payments to a Third Party in connection with the
grant of the foregoing license to any Blocking Patents, then unless Amgen agrees
to assume such payment obligations, such license grant will exclude a license
under the applicable Blocking Patents), until the expiration of the last to
expire of such Blocking Patents, on a country-by-country basis, or termination
of this Agreement relative to such Licensed Compound or Licensed Product,
whichever comes first, provided that at the time of such transaction
contemplated by (x) or (y), such non-exclusive license rights are available for
such grant and have not been exclusively licensed to any Third Party.

(c)In the event of any such assignment under Section 16.6(a)(ii) in connection
with a Change of Control of Amgen, all intellectual property rights (including
any Information or Patents) owned or otherwise Controlled by the Acquiror or its
Affiliates (except for Amgen, if remaining as a separate Affiliate or otherwise
the successor entity thereto) shall be excluded from the licenses granted to
Arrowhead under this Agreement (including any such intellectual property rights
(including any Information or Patents) owned or otherwise Controlled by such
Acquiror as of the date of consummation of such transaction), except for any
Invention generated by the Acquiror or its Affiliates in performing any activity
under this Agreement.

16.7Further Actions.  Each Party agrees to execute, acknowledge and deliver such
further instruments, and to do all such other acts, as may be necessary or
appropriate in order to carry out the purposes and intent of this Agreement.

16.8Rights in Bankruptcy.  All rights and licenses granted under or pursuant to
this Agreement by Arrowhead are, and shall otherwise be deemed to be, for
purposes of Section 365(n) of the Bankruptcy Code, licenses of rights to
"intellectual property" as defined under Section 101 of the Bankruptcy
Code.  The Parties agree that Amgen, as licensee of such rights under this
Agreement, shall retain and may fully exercise all of its rights and elections
under the Bankruptcy Code including without limitation Amgen's right to retain
all licenses to Arrowhead Licensed Technology granted herein.  Without limiting
the generality of the foregoing, the Parties intend and agree that any sale of
Arrowhead's assets under Section 363 of the Bankruptcy Code shall be subject to
Amgen’s rights under Section 365(n), that Amgen cannot be compelled to accept a
money satisfaction of its interests in Arrowhead Licensed Technology, and that
any such sale therefore may not be made to a purchaser "free and clear" of
Amgen's license rights without the consent of Amgen.  The Parties further agree
that, in the event of the commencement of a bankruptcy proceeding by or against
Arrowhead under the Bankruptcy Code, Amgen shall be entitled to a complete
duplicate of (or complete access to, as appropriate) any such intellectual
property and all embodiments of such intellectual property, and the same, if not
already in its possession, shall be promptly delivered to them (i) upon any such
commencement of a bankruptcy proceeding upon its written request therefor,
unless Arrowhead elects to continue to perform all of its obligations under this
Agreement, or (ii) if not delivered under (i) above, following the rejection of
this Agreement by or on behalf of Arrowhead upon written request therefor by
Amgen. (The Parties acknowledge and agree that "embodiments" of intellectual
property within the meaning of Section 365(n) include without limitation
laboratory notebooks, RNAi Molecules, inventory, research studies, data, and
regulatory approvals).  Additionally, if (a) a case under the Bankruptcy Code is
commenced by or against Arrowhead, (b) this Agreement is rejected as provided in
the Bankruptcy Code, and (c) Amgen elects to retain its rights hereunder as
provided in Section 365(n)

48.

. Confidential

--------------------------------------------------------------------------------

 

of the Bankruptcy Code, Arrowhead (in any capacity, including
debtor-in-possession) and its successors and assigns (including a trustee) shall
not interfere with Amgen's rights under this Agreement to Arrowhead Licensed
Technology (including such embodiments), including any right to obtain such
Arrowhead Licensed Technology (or such embodiments) from another entity, to the
extent provided in Section 365(n) of the Bankruptcy Code.  All rights, powers
and remedies of Amgen provided herein are in addition to and not in substitution
for any and all other rights, powers and remedies now or hereafter existing at
law or in equity (including the Bankruptcy Code) in the event of the
commencement of a case under the Bankruptcy Code with respect to Arrowhead. The
Parties agree that they intend the following rights to extend to the maximum
extent permitted by law, and to be enforceable under Section 365(n) of the
Bankruptcy Code: (I) the right of access to any Arrowhead Licensed Technology
(including all embodiments thereof) of Arrowhead, or any Third Party with whom
Arrowhead contracts to perform an obligation of Arrowhead under this Agreement,
and, in the case of the Third Party, which is necessary for the development,
manufacture, supply, commercialization, sale, import or export of Licensed
Compounds or Licensed Products, in any case solely as provided under this
Agreement; and (II) the right to contract directly with any Third Party to
complete the same.

16.9Severability.  If any one or more of the provisions of this Agreement is
held to be invalid or unenforceable by any court of competent jurisdiction from
which no appeal can be or is taken, the provision shall be considered severed
from this Agreement and shall not serve to invalidate any remaining provisions
hereof.  The Parties shall make a good faith effort to replace any invalid or
unenforceable provision with a valid and enforceable one such that the
objectives contemplated by the Parties when entering this Agreement may be
realized.

16.10No Waiver.  Any delay in enforcing a Party’s rights under this Agreement or
any waiver as to a particular default or other matter shall not constitute a
waiver of such Party’s rights to the future enforcement of its rights under this
Agreement, except with respect to an express written and signed waiver relating
to a particular matter for a particular period of time.

16.11Independent Contractors.  Each Party shall act solely as an independent
contractor, and nothing in this Agreement shall be construed to give either
Party the power or authority to act for, bind, or commit the other Party in any
way.  Nothing herein shall be construed to create the relationship of partners,
principal and agent, or joint-venture partners between the Parties.

16.12No Third Party Beneficiaries.  This Agreement is neither expressly nor
impliedly made for the benefit of any party other than the Parties and their
successors and permitted assigns, except for the persons expressly entitled to
indemnification as provided in Article 12 and only in accordance with the terms
of such Article 12

16.13Counterparts; Electronic Delivery.  This Agreement may be executed in
counterparts, by original, facsimile or PDF signature, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument.  Signatures to this Agreement transmitted by facsimile, by email in
“portable document format” (“.pdf”), or by any




49.

. Confidential

--------------------------------------------------------------------------------

 

other electronic means intended to preserve the original graphic and pictorial
appearance of this Agreement shall have the same effect as physical delivery of
the paper document bearing original signature.

 

{Signature page follows}

 

50.

. Confidential

--------------------------------------------------------------------------------

 

In Witness Whereof, the Parties have executed this Agreement by their duly
authorized officers as of the Effective Date.

Amgen Inc.

Arrowhead Pharmaceuticals, Inc.

 

By:/S/ David Meline

By:/S/ Chris Anzalone

Name: David Meline

Name:  Chris Anzalone

Title:   EVP & CFO

 

 

Title:   CEO

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to First Collaboration and License Agreement]

--------------------------------------------------------------------------------

 

LIST OF EXHIBITS:

Exhibit A:Collaboration Target

Exhibit B:Research Plan Outline

Exhibit C:Certain Arrowhead Owned Patents

Exhibit D:Certain Arrowhead Licensed Patents

Exhibit E:Third Party License Agreements

Exhibit F:Initial Press Release

 

 

--------------------------------------------------------------------------------

 

EXHIBIT A

Collaboration Target:

[***]




 

--------------------------------------------------------------------------------

 

EXHIBIT B

Research Plan Outline

[***]

 




 

--------------------------------------------------------------------------------

 

EXHIBIT C

Certain Arrowhead Owned Patents1

[***]

 

 

1 

[***].

 

--------------------------------------------------------------------------------

 

 

EXHIBIT D

Certain Arrowhead Licensed Patents

[***]

 

 

--------------------------------------------------------------------------------

 

EXHIBIT E

Third Party License Agreements

 

•

Asset Purchase and Exclusive License Agreement by and between Arrowhead Research
Corporation and Novartis Institute for BioMedical Research, Inc., dated March 3,
2015.

 

 

•

Non-Exclusive License Agreement between City of Hope and F. Hoffmann-La Roche
Ltd. and Hoffmann-La Roche Inc., dated September 19, 2011.  

 

 

•

Non-Exclusive License Agreement between Hoffmann-La Roche Inc. and F.
Hoffmann-La Roche Ltd. and MDRNA, Inc., dated February 12, 2009.




 

--------------------------------------------------------------------------------

 

EXHIBIT F

Initial Press Release

 

 